 SWIFT INDEPENDENT CORP.Swift Independent Corporation,Swift IndependentPacking Company,and New Sipco,Inc., Jointand/or Single Employer and alter ego to,and/or Joint and/orSingleEmployer with,Esmark,Inc., Swift&Company,and Swift In-dependentPackingCompany,Jointand/orSingle EmployerandUnited Food and Commer-cialWorkers International Union,AFL-CIO.Cases 13-CA-21156 and 13-CA-21274June 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 9, 1983, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheGeneralCounsel and the Charging Party (theUnion) filed exceptions, supporting briefs, and an-swering briefs.' The Respondents filed cross-excep-tions, supporting briefs, and answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions3 only to the extent consistent with thisDecision and Order.'The Union has requested oral argument. The request is denied as therecord,exceptions, and briefs adequately present the issues and the posi-tions of the parties.2Respondents Swift Independent Corporation(SIC), Swift Independ-ent Packing Company(SIPCO),and New Sipco,Inc. (New Sipco) haveexcepted to some of the judge's credibility findings.The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect.Standard Dry Wall Products,91NLRB 544(1950), enfd.188 F.2d 362 (3d Cit.1951).We have carefullyexamined the record and find no basis for reversing the findings.In the findings of fact section of his decision,the judge inadvertentlyindicated that the $50 per-share price that Solomon Brothers had deter-mined to be a "justifiable"price for the stock of Respondent Esmark,Inc. (Esmark)was substantially below the market value of the stock atthat time.The record shows, and the judge correctly indicated at fn. 31of his decision,that Esmark's stock was then trading around $25 to $30per share.Therefore,a $50 per-share price would be substantially above,not below,the then market value of the stock.In that same section of hisdecision,the judge indicated that an April 25, 1979 meeting in the officeof William Watchman,the then president of Respondent Swift & Co.(Swift),was attended by Watchman and Donald Kelly and Karl Becker,president and assistant general counsel,respectively,of Esmark. Therecord indicates that this meeting was attended by Watchman,Kelly, andJohn Copeland,then president of the fresh meats division of Swift. Theseinadvertent errors are insufficient to affect the results of our decision.8We find merit in Esmark's exception to the judge's finding that it,along with the other Respondents,had admitted to being an employer en-gaged in commerce within the meaning of Sec.2(6) and (7)of the Act.Contrary to the judge's finding,the record shows that, unlike Swift,SIPCO,and New Sipco,Esmark in its amended answers denied being anemployer engaged in commerce.In this regard, it in essence denied thatitmeets the Board's standard for retail enterprises inasmuch as it derivesno revenue from retail sales and provides services only to companies inwhich it has an ownership interest.We find,nevertheless,that the recordclearly establishes that Esmark is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7)of the Act.Thus, we note423This casepresents allegationsof 8(a)(3) and (5)violationsstemmingfrom Respondent Esmark's1982 divestiture of the fresh meats division of asubsidiary then known as Swift & Co. Atall rele-vant times prior to the events presentlyat issue,Swift & Co.,a meatpacking,food production, andsales operation, was a wholly owned subsidiary ofEsmark and consisted of a freshmeatsdivision anda processedmeatsdivision. In this capacity, Swiftoperated many facilities nationwide and its employ-ees were represented by the Unionin separate unitsdesignated in andcovered byone master agree-ment.The last relevantagreementwas effectiveSeptember 1, 1979, to September 1, 1982.Esmark, a holding company, provided its subsidi-ary,Swift,with certain services in the areas ofpublicrelations,legal counsel,financialmatters,benefits programs, and labor relations. Until 1976Esmark directly participated in the collective-bar-gaining negotiationsbetween Swift and the Union.InApril 1980, Esmark undertook the first in aseries of steps that ultimately resultedin itsdivesti-ture of Swift's fresh meats division and its restruc-turing of that division into two corporations knownas SIPCO and New Sipco. Thus, following a seriesof transactions detailed more fully in the judge'sdecision, Esmark,in essence,split the operations ofthe original Swift & Co., i.e., the processed meatsoperations were carried on by a new corporationusingthe old name of Swift while the fresh meatsoperations were carried on by SIPCO, which oper-ated most of the freshmeats plantswith the excep-tion of the two located in Moultrie, Georgia, andGuymon, Oklahoma, which were operated by NewSipco.During the period of restructuring, SIPCOandNew Sipco in substance remained whollythat the record shows that Esmark is a Delaware corporation with itsprincipal office in Chicago, Illinois. Esmark's 1981 annual report, intro-duced into evidence by the General Counsel,indicates that it is a holdingcompany that provides financial planning and management services to itssubsidiaries,including International Playtex,Inc.,Estech,Inc.,Eschem,Inc.,andEstronics,Inc., as well as Respondent Swift.The annual reportindicates that for the fiscal year endingOctober31, 1981,Esmark's totalrevenues were over$3 billion, which"ranks it among the largest industri-al corporations in the United States."In addition,Esmark reported ex-penditures of close to $3 billion to cover cost of goods sold and selling,administrative,advertising, sales promotion, and interest costs in additionto other expenditures listed for pension, health care, and profit-sharingplans. The report further indicates that Esmark incurred a pretax loss ofsome $66.5million from transactions pertaining to its divestiture ofSIPCO.In this regard,the report reflects Esmark'sassumption ofSIPCO's liability for certain outstanding checks and its purchase of guar-anteed income contracts to fund accrued pension and pensioners' healthcare liability related toSIPCO's ongoing operation. Respondent Esmarkdoes not contend that these assertions in its annual report are incorrect.Additionally, the record shows that Esmark annually provides servicesclearly valued in excess of $50,000 to its subsidiaries,which in turn admitjurisdiction here.In light of all the above,as noted,we agree with thejudge'sfinding that jurisdiction is properly asserted over Esmark. SeegenerallyNLRB v. Erlich's 814,Inc.,577 F.2d 68(8th Cit.1978);GlenManor Home v. NLRB, 474F.2d 1145 (6th Cit.1973), cert.denied 414U.S. 826(1973).289 NLRB No. 51 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDowned byEsmark untilApril 1981 when through apublic stocksale Esmarkreduced its ownership in-terestto 35 percent.4The actual process ofseveringthe fresh meatsdivisionwas initiated in April 1980. At that timeEsmark's president,Donald Kelly, told John Cope-land, then avice president of Swift, that the deci-sion had beenmadethatEsmark should divestitself of the fresh meats division. Copeland was in-structed that he was thereafter to report directly toKelly and that he and his staff were toassemble acompany that could besold as aunit.Copelandwas at thistimealso involved in Esmark's attemptto develop an employee stock option plan whereinaround 60 percent of the stock in the fresh meatsoperation would be owned by employees. In June1980 the Union rejected Esmark's proffered em-ployee stock option plan. Thereafter, certain of Es-mark'smanagementofficialsand Copeland metwith Kellyto discussvarious alternatives concern-ing the disposition of the fresh meats operation.Kellywas interestedin Copeland's proposals. Ulti-mately, as a result of thesediscussions,Esmark'sboard of directors, on June 26, 1980, approved aproposal that certain of the fresh meatsplants, in-cludingMoultrie and Guymon, be closed, withEsmark payingallclosingcosts, and that the re-maining unitsof the division should become a sepa-rate independent company known as SIPCO,which Esmark would sell. Thereafter, Copeland,who later became SIPCO's president, headed theeffort to implement this decision, including the cre-ation of the departments necessary for SIPCO's in-dependentfunctioningand the selection ofSIPCO's staff. Copeland appointed the individualsto sit on the board of directors, including two indi-viduals suggested by Esmark's president, Kelly.By letter of June 30, 1980, Swift's vice presidentof personnel,JamesFarren, wrote to union officialAnderson formally announcing that the Moultrieand Guymon plants would be closed on December28, 1980, and offering to meet to discuss the effectsof the closings. In August 1980, Copeland andFarren met with Anderson. At that meeting, Cope-land indicated that the plants at Guymon andMoultrie were good, modern plants that would fitin well with the new company but for their uncom-petitive labor costs.Copeland asked Andersonabout the possibility of getting relief from themaster agreementat these plants.Anderson re-sponded that the Union did not make midterm4The stock sold was that of SIC, a holding company for the freshmeats operation that Esmark incorporated in January 1981 Accordingly,Esmark's 35-percent ownership of SIPCO and New Sipco is by virtue ofits ownership of SIC stock.These matters are discussed in greater detailin the judge'sdecisionchanges in the masteragreement.Copeland indicat-ed that, despite his wish to keep these two plantsopen, he would not do so if he had to pay masteragreement rates.Anderson reiterated that therecould be no reduction in benefits and that themaster agreementwould have to stand.Later in August, Copeland and Richard Knight,then a vice president of Swift and subsequently ap-pointed by Copeland to be SIPCO's vice presidentin charge of beef, lamb, and labor, met with An-derson in Anderson's office. At that meeting, Co-peland told Anderson that potential buyers wouldfind the new company a more attractive purchaseif the Moultrie and Guymon plants were operating.He further indicated, however, that these plantswould have to be closedabsent somerelief fromthe uncompetitive labor costs set out in the masteragreement.Copeland said that SIPCO would con-tinue to apply themaster agreementat any plantswhere it was competitive. Anderson indicated thathe could not see how any changes could be madein themaster agreement.Copeland, Knight, and Andersonmet again onSeptember 10 to discuss, inter alia, the efforts beingmade to sell SIPCO and the status of certainplants, including Moultrie and Guymon. 5 CopelandandKnightagainaskedAnderson if he couldchange the master agreement at these plants tomake them more competitive. Andersonagain indi-cated that he could not do so. Copeland testifiedthat he told Anderson thatour plan was to let Esmark go ahead with theclosing of these plants in line with the masteragreementterms and then after the companywas sold to interests other than Esmark, wewould reopen those plants, recognizing thatthe union still had bargaining rights, but wouldinsist on a competitive laborrates[sic] in thenew contract.The parties discussed wage rates for various plants.Anderson questioned the legality of Esmark's plansconcerning SIPCO. No agreement was reached.At a September 18, 1980 meeting of Anderson,Knight, and SIPCO Counsel Bruce Thompson, thepartiesagaindiscussed the planned closing ofSAt thistime the formal steps necessary to separate the fresh meatsdivisionwere proceeding Thus, on September 3, 1980, Swift set up asubsidiary calledTransitoryFood Processors,Inc. (Transitory) and onOctober 21 transferred Swift's assets, except for the fresh meats division,to it. Transitory's name was then changed toSwift & Co On October 24,the name of the remaining originalSwift &Co was changedto SIPCOAt this time,various tangible and intangible assets, including property,trademarks,notes, etc.,were divided between the two entities In essence,everything related to the fresh meats operation went toSIPCO, while ev-erything else wentto Swift On October 27, SIPCO declareda dividendof all of(new) Swift& Co stockto Esmark SWIFT INDEPENDENT CORP.Moultrie and Guymon byEsmarkand their subse-quent reopening by SIPCO. Anderson reiteratedthat the Union wouldnot agreeto anymidtermmodification of themaster agreement.He addedthat he would not "stir the pot" concerning theplanned closing and reopeningof these plants if theplanswere legal, but he added that he doubtedtheir legality.Knight reiterated that Moultrie andGuymon would be operated under competitivelocal agreementswhen they were reopened.In October 1980, Knight kept in touch with An-derson by telephone,advisinghim of the progressmade toward the splitting off of SIPCO from Swiftand Esmark. He also told Anderson that he under-stood that Moultrie and Guymon would be closedon December 28 and reopened on January 10 or15, 1981.Anderson responded that aslong as itwas legal they could go ahead.Knight and Andersonmet againon November 5,1980, and KnightagainadvisedAnderson thatSIPCO was to be independent and would notapply themaster agreementatMoultrie andGuymon. Andersonagainrefused to make any con-cessions,advising Knight that he felt theplan wasunlawful. Knight told Anderson that the incorpora-tion papers had been filed and a brokerage firm en-gagedto handle the public sale of stock, but thatthe sale of the Company probably could not be fi-nalized untilFebruary 1981. Knight indicated thatallplants then currently under themaster agree-mentwould continue to operate as before exceptforGuymon and Moultrie. Knight reiterated thathe intended to close these plants and to haveSIPCO reopen them after 2 weeks, at which timeSIPCO would negotiate a more competitive localcontract.Knight inquired whether, in view of thedelay in selling the Company, it would be possibleto reopen the plants before the actual sales date orto delay the closing. Andersonstated againthat themaster agreement could not be altered and that ifthe procedure that Knight had suggested was notlegal he would not go along with it. Andersonlater advised that a delay in closing would requirea second closing notice and a 6-month extension ofoperations.By letter of December 11, 1980, Knight indicat-ed to Anderson that SIPCO had become a separatecorporate entity on October 27, 1980, and that theterms and conditions of the master agreementwould remain in effect at certain namedplants.6The letter further indicated that SIPCOhas begun the process of becoming a publiclyowned corporation. Upon completion of thisprocedure [SIPCO] will be truly independentSIPCO at this time was a wholly owned subsidiary of Esmark425of Esmark . . . . There should be little doubtin the minds of [the Union] that the process ofmaking Swift Independent Packing Companya publicly held corporation completely sepa-rate from Esmark had begun, and that it willbe completed early in the spring of 1981 .. . .As part of the creation of [SIPCO] Esmark an-nounced the closing of . . . meat packingplants located atGuymon, Oklahoma andMoultrie,Georgia. These two plants will beclosed on December 28, 1980, and all closingbenefits provided under the labor agreementwill be paid to eligible employees by Esmark.The Guymon and Moultrie facilities will beowned by [SIPCO] and it is intended thatthese plants will be opened in early 1981 asnon-Master Agreement units and it is intendedthat the [Union] will be recognized as the bar-gaining agent . . . . The Company will assurethe Union that, if the process of becoming apublicly held independent corporation is notcompleted within a reasonable length of timeafter the opening of the Guymon and Moultriefacilities, the Company will recognize retroac-tively the terms and conditions previously pro-vided to the employees at these locationsunder the [master agreement].?On December 17, 1980, Knight and Anderson,alongwith their respective attorneys, Thompsonand Gacek, met again. Knight tried to get Ander-son and Gacek to agree to the reopening of Moul-trieand Guymon before the completion of thepublic stock sale, then rescheduled for March, butultimately not occurring until April 1981. In es-sence, Knight and Thompson did not wish to keeptwo plants closed for an extensive period datingfrom December 28, the then-scheduled date of theclosings, through the completion of the public of-fering.Knight reiterated that the Company wouldretroactively apply the provisions of the masteragreement to employees if the public stock salewas not completed within a reasonable period afterthe opening. Anderson responded that he felt theCompany's plan was illegal, that SIPCO would notbe independent of Swift and Esmark, and that theUnion would not go along with it. Gacek addedthat if Moultrie and Guymon were opened beforethe sale of stock, it would be an alter ego situationand the openings would have to be under themaster agreement. Thompson indicated that an-other corporationwas being set up to protectagainst any legal problems concerning Moultrie7As noted earlier, supra at fn 3, Esmark actually retained a 35-percentownership interest in the holding company, SIC, of which SIPCO was,along with New Sipco, a wholly owned subsidiary 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand Guymon. Anderson and Gacek responded thatthe Companies could change their names all theywanted but that they were still the same and themaster agreementshould apply.Thereafter,Knight advised Anderson in a letterof December 22 that "[i]t is our present intentionto close the Moultrie and Guymon plants on orabout March 7, 1981, or just prior to [SIPCO] be-cominga publicly held corporation." Ultimately,the plants did not close until April 17, about aweek before the public stock offering on April 22,1981.In themeantime,Anderson and Knight metagainon February 13, 1981, and Knightagain re-quested relief from the masteragreementatMoul-trie and Guymon. Andersonagainrefused. There-after, on February 24, 1981, an entity named NewSipco was incorporated. Thompson testified thatthe incorporation of New Sipco followed a discus-sion he had had with SIPCO'sgeneralcounsel,Tom McKay, wherein McKay had suggested thecreation of a separate subsidiary, New Sipco, toopen and operate the plants at Moultrie andGuymon so that employees would clearly distin-guish between the employer that would terminatetheir employment and the one that would reopenthese facilities.As noted, the plants closed on April 17, 1981.Esmark paid employees the closing benefits speci-fied in the provisions of the master agreement. Thestock offering of April 22, 1981, consisted of thesaleof SIC stock, the holding company thatEsmark had incorporated in January 1981. Theprospectus accompanying the sale indicated thatthe principal assets of SIC consisted of all the stockof SIPCO. The prospectus also indicated in rele-vant part that:SIPCO is the successor to and owns and oper-ates. . . what was formerly . . . the FreshMeats Division of the original Swift & Co.... SIPCO's Guymon, Oklahoma and Moul-trie,Georgia plants are in the opinion of man-agement, efficient facilities capable of success-fuland competitive operations.However,labor costs at these plants under the MasterAgreement . . . with the [Union] were signifi-cantly higher than those prevailing at manyplants in their respectiveareas.A new subsidi-ary of the Company intends to open Guymonand Moultrie shortly after completion of thisoffering with the objective of achieving com-petitive labor costs at these facilities. On April8, 1981 [the Union] advised the Company thatit . . . would contest any attempt to operatethese plants under labor terms other than thoseof the [master agreement].In the opinion ofmanagement, the aforementioned steps takenor being taken by Esmark, coupled with theanticipated reduction of labor costs at the DesMoines plant and the possible reduction ofsuch costs at the Guymon and Moultrie plantswill add further strength to SIPCO's ability tocompete effectively and profitably in the freshmeats industry. There is no assurance that anyreduction in labor costs will be achieved at theGuymon or Moultrie plants.As alluded to in the prospectus, Anderson hadwritten to Knight on April 8, 1981, as follows:You have openly announced that the Compa-ny intends to go through the purported closingof these two plants, and then immediately toreopen them and continue operations at theplants.You have made clear it is your inten-tion, upon such "reopening" to treat the plantsas if they are no longer covered by the MasterAgreement which now clearly covers them. Iwant to make sure that there is no possibilityof misunderstanding and accordingly I repeatto you that it is the Union's position that, re-gardless of the name of the particular corpora-tion which you may choose as the entity underwhich the "reopening" is accomplished, thisentire body of maneuvers is simply a charadeintended to attempt to rid yourself of your col-lective bargaining and contract obligations andto enable you to attempt to accomplish a re-duction in employee benefits and an evasion ofcontract obligations at these plants.We againwant to be sure that you clearly understandthat it is the Union's position that if thoseplantsare reopened after your announced"closing," employees presently in those plantsare entitled to . . . their employment in thoseplants and it is the Union's position that theMaster Agreement will continue to apply tothose plants.In his letter of April 21, 1981, in response,Knight advised Anderson that the law providesthat new owners can establish initial terms andconditions of employment as well as hire a workforce of their own choosing. Knight added that"once the new ownership is in place and has hadan opportunity to review its intentions and make adeterminationwith respect to this subject, I amcertain that it will be in touch with you."Thereafter, on April 30, 1981, Knight wrote twoletters to Anderson advising that the public offer-ing of SIC stock had been completed, that SIC hadpurchased the assets of SIPCO, and that SIC'swholly owned subsidiary, New Sipco, now ownedtheMoultrie and Guymon facilities. One of these SWIFTINDEPENDENTCORP.427letters, on New Sipco stationery, further indicatedthat "the ownership, through their Boards of Di-rectors," had decided to open the Moultrie andGuymon facilities on May 5, 1981, with terms andconditions of employment that were still underconsideration and that applications from formerSIPCO employees would be considered. Thesecond letter, on SIPCO stationery, indicated thatthe "ownership, through their Boards of Direc-tors,"had decided to retain their current workforce, and, as a successor employer, had decided toadopt themaster agreementat the listed SIPCO fa-cilities.Most of the employees formerly employed at theMoultrie and Guymon plants, includingplant man-agers andsalaried employees, as wellas unit em-ployees, were rehired as employees of New Sipco.The terms and conditions of employment of Moul-triewere set by Knight in consultation with localmanagement.The terms and conditions of employ-ment at Guymon, however, were those set out in anew local collective-bargainingagreement negotiat-ed with Local 340 of the Union." Guymon was re-opened on May 14, 1981, and Moultrie was re-opened on May-4, 1981.Subsequently, in August 1981, SIPCO's Tampasalesunit facility was closed. The Tampa employ-ees,who were covered by themaster agreement,were permitted to transfer to SIPCO facilities alsooperating under themaster agreementbut were notpermitted to transfer to Moultrie, Guymon, or anySwift & Co. facilities. The provisions of the masteragreementpermitted transfer to any plant underthe masteragreementwhenever a plant closed.Following the public sale, the SIPCO and NewSipco facilities have continued the freshmeats op-erations and have annual sales of around $1.6 bil-lion.Customers and suppliers have remained essen-tially the same. As noted, their personnel and offi-cers have also remained essentially the same. Al-though most of the officers that Copeland chosefor SIC, SIPCO, and New Sipco had previouslybeen employed by Swift, there has been no ex-change of personnelsinceApril 1981. Also sinceApril 1981 no one from SIC, SIPCO, or NewSipco has reported to anyone from Esmark. OfSIPCO's nine-member board of directors, only one,RogerBriggs, stillheld a position with Esmark orSwift after the sale of SIC stock.Except for Esmark's 35-percent ownership inter-est, its previously existing connections with SIPCO8We agree with the judge's fording,to which noexceptions werefiled,that RespondentsSIC, SIPCO,and New Sipco violated Sec. 8(a)(5)and (1) byrecognizing,bargaining with,and executing a collective-bar-gaining agreement with this local unionrather thanwith the Union,whichis the sole and exclusivecollective-bargaining representative of theGuymon unit employees.and New Sipco have apparently been discontinued.In this regard, Esmark no longer plays any role inthe health care orpension plans,insurance,adver-tising, day-to-day operations, or labor relations ofSIPCO and New Sipco. No employees of SIC,SIPCO, or New Sipco participate in Esmark'sstock option, incentive, or growth plans.SIPCO and New Sipco do, however, continue tohave some business transactions with Swift. Swiftdoes makesomepurchases from SIPCO and viceversa; they also have entered into a copacking ar-rangement in San Antonio, Texas. These transac-tions,however, appear to be conductedat arm'slength.SomeSIPCOsales unitsdo sell Swift prod-ucts,but they also sell those of competitors.SIPCO continues to rent office space from Swift ata reasonable rate made possible by Swift's favor-able long-term lease.Basedon the above, the General Counselallegedthat each of the Respondent corporations violatedSection 8(a)(3) by closing the plants and terminat-ing employees at Moultrie and Guymon, and vio-latedSection 8(a)(5) by repudiating the masteragreement at Moultrie and Guymon and refusing toafford employees of the Tampa facility the fullrange of transfer rights set out in the master agree-ment.The judge dismissed these allegations.With respect to the 8(a)(3) allegations, the judgeconcluded that Respondent Esmark had closed theMoultrie and Guymon plants as part of its lawfuland economically motivated plan to divest itself ofthe freshmeatsholdings.With respect to the8(a)(5) allegations,he concluded that RespondentsSIC, SIPCO, and New Sipco were free to set newterms and conditions of employment on the reopen-ing of the Moultrie and Guymon plants after thepublic stock sale because these Respondents werethen in the posture of successor employers withinthemeaning ofNLRB v. Burns Security Services,406 U.S. 272 (1972), and thus were not obligated toadhere to the masteragreement.The judge thus re-jected theGeneralCounsel'scontention thatSIC/SIPCO/New Sipco were alteregos/single in-tegrated enterprises/joint employers with Esmarkand Swift. The judge noted that SIC/SIPCO/NewSipco were newly incorporated entities which, fol-lowing the stock sale, were owned by a new set ofowners totally independent of the previous owners.The judge further concluded that neither Esmarknor Swift had played any part in the decisions toreopen the Moultrie and Guymon plants and torefuse to apply themaster agreement.Accordingly,he concluded that neither Swift nor Esmark hadviolated Section 8(a)(5) by the failure to apply themaster agreement at these facilities. Finally, thejudge dismissed the allegation regarding the refusal 428DECISIONS OF THENATIONALLABOR RELATIONS BOARDto transfer the Tampa employees to Swift & Co. orNew Sipco facilities inasmuch as he found Swift tobe a completely separate entity and that NewSipco legitimately refused to honor the masteragreement.The General Counsel and the Union have ex-cepted to these findings, and we find merit in theseexceptions. In so doing, we initially fmd that Re-spondents Esmark, SIC, SIPCO, and New Sipcoviolated Section 8(a)(5) by failing to apply the pro-visions of the master agreement at the Moultrie andGuymon plants on their reopening in May 1981,shortly after the April stock sale.We reject thejudge'sreasoningthat the April 1981 stock salebrought about a change of employers and, conse-quently, freed Esmark, SIC, SIPCO, and NewSipco from the obligations of the master agreementunder which the plants had operated prior to thestocksale. Indisagreeingwith the judge, we setout the following observations fromEPE, Inc.,284NLRB 191, 198 (1987):The principal thrust of the Respondent's argu-ment . . . is that the liabilities and responsibil-itiesof that corporate entity ceased to existonce the controlling shares therein were ac-quired by another shareholder or group ofshareholders and the new shareholder setabout making and executing plans for an en-largement or improvement of the business.This rule, if consistently followed, would meanthat every day's transactions on every majorstock exchange and every purchase or sale ofa corporate subsidiary would carry with it thepotential for total disruption of the labor rela-tions of the business being bought or sold. It isa rule which is at a marked variance with mostBoard and court holdings, and it flies squarelyin the face of traditional corporation law as ithas developed in this country over many yearsbecause it is irreconcilable with the fundamen-tal rule of corporation law that the corpora-tion and its shareholders are separate and dis-tinct entities.In those rare instances in which the corporateveil is pierced, it is done for the benefit andprotection of a third party or outsider, not atthe instance and behest of the shareholders orcorporate officers, as is the Respondent's im-plied request herein.Western Boot & Shoe,205NLRB 999, 1005.Applying these principles to the facts of thepresent case, we find that the April 1981 stock saleto the public did not achieve any substantivechanges in the SIPCO/New Sipco corporate enti-ties such that they were privileged to repudiate themaster agreement in effect at the fresh meatsplants.We note that the corporate restructuring ofthe fresh meats operation from a division of Swifttoa new corporation, SIPCO, was essentiallyachieved by October 1980, some 6 months prior tothe stock sale. In the ensuing 6 months theSIPCO/New Sipco management operated the freshmeats business under the SIPCO corporate bannerand under Esmark ownership. During this periodthe SIPCO/New Sipco management applied theprovisions of the master agreement to its employ-ees and thereby adopted thatagreement.The April1981 sale of stock did not substantively change thefreshmeats operation in any respect. Instead, theApril stock sale merely accomplished the transferof stock from Esmark to an essentially different setof shareholders.9 In all other respects the freshmeats operation after the stock sale continued infundamentally the same fashion as it had beforeunder the same corporate banner, SIPCO, whichhad been operating the freshmeatsbusiness forsome 6 months under Esmark stock ownership.Thus, following the sale, SIPCO/New Sipco con-tinued to process and sell fresh meats and relatedproducts at the same locations with the same equip-mentand withessentially the same personnel as ithad before.Itsmanagement remained the same asthat selected by John Copelandin linewith his di-rection from Esmark's president, Kelly.I0 Accord-ingly, Esmark's saleof stock in April 1981 accom-plished a mere transfer of stock ownership, whichdid not substantively change the fresh meats oper-ation and did not absolve SIC/SIPCO/New Sipcofrom their obligation to adhere to the provisions ofthemaster agreement.SeeWestern Boot & Shoe,205 NLRB 999 (1973);PhilWall & Sons Distribut-ing,287 NLRB 1161 (1988). We therefore concludethat Respondents Esmark, SIC, SIPCO, and NewSipco have violated Section 8(a)(5) and (1) by fail-ing to apply the terms and conditions of the 1979-1982master agreement to unit employees at theMoultrie and Guymon plants following their re-opening. I i9Esmark did retain a35-percent ownershipinterest inthe SIPCOgroup.1°We furthernote thatexcept for the briefclosure of the Moultrie andGuymon plants, which we find to be, in effect,a sham,there was nohiatusin thefresh meats operation.11Tothe extent that the Respondents may contendthat thereorgani-zation,rather thanthe stocksale, effectuated a substantive change suchthat the reorganized entities, the SIPCOgroup,constituted a successor,as setforth above, the SIPCOgroup adopted and applied the masteragreement during the 6 months of operationprior to the stock sale TheSIPCO groupthus becamebound tothe agreement, for as the SupremeCourt notedinNLRB v. Burns Security Services,[l]n a variety of circumstances involving a merger, stock acquisi-tion, reorganization,or assets purchase,the Board might properlyContinued SWIFT INDEPENDENT CORP.In this regard, we find Respondent Esmark to beliable because the actual repudiation of the masteragreement was, as discussed below with respect tothe 8(a)(3) allegation,the fulfillment of an unlawfulplan, in which Esmark was an active participant, toclose and then reopen these plants for the purposeof evading the application of the master agreement.As noted, infra, Esmark's direct participation inthis unlawful conduct at pertinent times foreclosesEsmark from evading liability under the criteria setout inGerace Construction,193 NLRB 645 (1971),andMcEwen Mfg. Co.,172NLRB 990 (1968).12Because the evidence does not establish that Re-spondent Swift participated in this conduct, weshalldismissthisallegationwith respect to Re-spondent Swift.We further find that Respondent SIPCO violatedSection 8(a)(5) and (1) by failing to provide theunit employees at its Tampa, Florida facility thefull range of transfer opportunities set forth in themaster agreement.13 As the record does not estab-lish that any of the remaining Respondents playedany direct role in this conduct, we shall dismiss thisallegationwith respect to the remaining Respond-ents.We additionally conclude that RespondentsEsmark, SIC, SIPCO, and New Sipco violatedSection 8(a)(3) and (1) by closing the Moultrie andGuymon plants. In this regard, we note that thefmd as a matter of fact that the successor had assumed the obliga-tions under the old contractSee, e.g ,JR R. Realty Co.,273 NLRB 1523 (1985),enfd785 F 2d 46(2d Cir1986), cert. denied sub nom.Bababv.NLRB,123 LRRM 2592(1986)We agree with the judge's conclusion that this finding of a violation isnot barredby the6-month limitation proviso to Sec 10(b)Thus, weagree that the 6-month period began to run at the closing of the plants inApril 1981 and not in June 1980 when the closings were announced inFarren's letterWe note that the actionable violation alleged was theactual closures of the plants,not the announcementof theclosuresWealso note that Farren'sJune 1980 letter announced that the closingswould take place in December 1980, yettheydid not actually occur untilsome months later in April 1981.Evidently,at the time of Farren's letter,the plansfor theplants were inchoate and imprecise and both the timingand circumstances of the closings assertedly contemplated were unclearThis wasborne out,as set forth earlier in this decision,by thesubsequentand various changes in the Respondents'plans In these circumstances weagreethat the 10(b) period began to run as ofthe date ofthe actual clo-suresBay Medical Center,252 NLRB1138 (1980)See alsoTeamstersLocal 42 v NLRB,825 F.2d 608, 615 (1stCir 1987).12Geracepresented the question of whether two separate legal entitiesoperated as a single employing enterprise and thus constituted a singleemployer underthe ActMcEwenpresented the question of whether oneentity operated as a joint employer with another separatelegal entity. Aswe have foundthat Esmark was a principalactor in theunlawful clo-sures, itsliabilityfor this conduct does not require any finding that it wasa single/joint employerwithin the SIPCO group See In 17, infraisWe agree with the judge's conclusion that Sec 10(b) doesnot pre-clude the findingof this violation In this regard,we disagree with theRespondents' contention that the "transferopportunity sheets"given theUnion in July 1980 were sufficientto constitutenotice ofthe Respond-ents' intent to limit employee transfer rights upon the closure of theTampafacility inAugust 1981American OleanTile Co,265 NLRB 1625(1982), enfdeniedon othergrounds 826F 2d 1496 (6th Cir 1987) SeealsoTeamsters Local 42 v NLRB,supra.429Supreme Court inNLRB v. Great Dane Trailers,388U.S. 26, 34 (1967), set forth the followingmode of analysis:First, if it can reasonably be concluded thatthe employer's discriminatory conduct was"inherently destructive" of important employ-ee rights, no proof of anantiunionmotivationisneeded and theBoardcan findan unfairlabor practice even if the employer introducesevidence that the conduct was motivated bybusinessconsiderations. Second, if the adverseeffect of the discriminatory conduct on em-ployee rights is "comparatively slight," an an-tiunionmotivationmustbe proved to sustainthe chargeifthe employer has come forwardwith evidence of legitimate and substantialbusiness justifications for the conduct. Thus, ineither situation, once it has been proved thatthe employerengagedin discriminatory con-duct which could have adversely affected em-ployee rights tosomeextent, the burden isupon the employer to establish that he wasmotivated by legitimate objectives since proofof motivationismostaccessible to him.Thus, the Supreme Court has found that while nor-mally an affirmative showing of unlawful motiva-tionmust be found, an exception may be madewhere the allegedly unlawful conduct is inherentlydestructive of employee rights. Such conduct car-rieswith it "`unavoidable consequences which theemployer not only foresaw but which it must haveintended' and thus bears `its own indicia of intent."'Great Dane Trailers,supra at 33.See alsoMetropoli-tan Edison Co. v. NLRB,460 U.S. 698 (1983). In-herently destructive conduct has been found to beof the sort which would inevitably hinder futurebargaining or create visible and continuing obsta-cles to the future exercise of employee rights. Cf.Inter-Collegiate Press v.NLRB,486 F.2d 837 (8thCir. 1973);PortlandWillamette Co. v.NLRB,534F.2d 1331 (9th Cir. 1976); andNLRB v. Transporta-tionConsultants,607 F.2d 290 (9th Cir. 1979).We conclude that the Respondents' conducthere,which culminated in the termination of em-ployees for the purpose of evading obligationsunder a collective-bargainingagreement,was inher-ently destructive of Section 7 rights. SeeLos Ange-lesMarine Hardware Co. v. NLRB,602 F.2d 1302(9th Cir. 1979), enfg. 235 NLRB 720 (1978).14 In14 InMilwaukee SpringDivision,268 NLRB 601, 604(1984), a Boardmajority overruled that portionofLosAngelesMarinewhich held thatthe employers'transfer of work from one location to another was viola-tive ofSecs 8(a)(5) and 8(d)TheBoard did not, however,overrule thatportionofLosAngelesMarinepertaining to the 8(a)(3) violation found 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe present case, the record clearly establishes thatMoultrie and Guymon were closed for the purposeof evading the application of the master agreementat these two plants. This purpose is evident fromthe very outset of Esmark's reorganization of thefreshmeats and processed meats divisions of theold Swift & Co. Indeed, we note that, from Cope-land's firstmeetingwith Anderson on this topic inAugust 1980, he made it quite clear to the Unionthat these two plants would be closed if the Unionwould not capitulate to a midterm modification inthemaster agreement. This theme was reiteratedrepeatedly throughout the numerous meetings thatfollowed between Knight and Anderson whereinrelief from the master agreement was sought.In finding that the closure of these two plantswas merely a part of a lawful economic plan to sellthe fresh meats business,the judge failed to appre-ciate the significance of the substantial evidence es-tablishing that the closures were intended from theoutset to escape the terms of the master agreement.Indeed, the record shows the "closures" them-selves were not genuine closures, but were merelymaneuvers designed to achieve indirectly what theRespondents could not directly obtain from theUnion.' 5 Thus, we note that the "closures" wereeffectuated with the preconceived intent to reopenthe plants shortly thereafter under new terms andconditions of employment at variance from those inthe master agreement. This intent is evident in thenumerous meetings detailed above that took placeprior to the closures and is documented in Knight'sDecember 11, 1980 letter to Anderson indicatingthat "[t]hese two plants will be closed . . . and it isintended that these plants will be opened in early1981 as non-Master Agreement units."We alsonote particularly the representations made in theprospectus accompanying the stock sale that "[a]new subsidiary of the Company intends to openGuymon and Moultrie shortly after completion ofthis offering with the objective of achieving com-petitive labor costs at these facilities." Thus, theRespondents openly and repeatedly professed theirintent should the Union not consent to abrogate theagreed-upon contract.' 6 Particularly in this con-text, the closing of the plants, the termination ofthe employees, and, as Knight himself testified, therehiring of those employees "as new employees ofthe corporation" under new terms and conditions15As the recordestablishes that the closings were a sham, we notethat the analysis pertaining to genuineplant closures set out inTextileWorkersv.DarlingtonMfg,380 U S 263 (1965), is mapplicable to the8(a)(3) allegations in the present caseis Pursuant to Sec 8(d), the Unionwas under no obligation to consentto the modification or abrogation of the contract See alsoOak Cliff-Golman BakingCo,207NLRB 1063(1973),enfd505 F.2d 1302 (5th Cir1974),cert denied423 US 826(1975).of employment must be considered conduct thatwould naturally hinder collective bargaining and asconduct inherently destructive of employee rights.Accordingly,we find that Respondents Esmark,SIC, SIPCO, and New Sipco, in concert, by caus-ing the termination of the Moultrie and Guymonunit employees,have engaged in conduct inherent-ly destructive of employees' Section 7 rights.''Having found that Respondents Esmark, SIC,SIPCO, and New Sipco have engaged in conductinherentlydestructiveof employees' Section 7rights, the burden has shifted to them, underGreatDane,to establish legitimate objectives for this con-duct.18 Respondents SIC, SIPCO, and New Sipco17We noteadditionallythatinNLRB v. City Disposal Systems,465U S. 822,831-832(1984), the SupremeCourtstated:The invocationof a right rootedin a collective-bargaining agree-ment is unquestionably an integral partof the processthat gave riseto theagreement.That process-beginning with the organization ofa union,continuinginto the negotiation of a collective-bargainingagreement,and extending through the enforcement of the agree-ment-is a single, collectiveactivityThusitisevidentthat conduct deemeddiscriminatorywithin themeaningof Sec8(aX3), which is intendedto depriveemployees of bar-gained for contractualrightsand benefits,may be analogous to discrimi-natory conduct designed to deprivethem of a bargaining representativein the first instance.Accordingly,basedon our findings with respect tothe Respondents'conduct,we find that actual unlawfulmotive on theirpart canbe found.58We reject the contention of RespondentsSIC/SIPCO/New Sipcothat theyare not liablefor theclosingof the Moultrie and Guymonplants because the decisionto closewas made solelyby Esmark prior totheir existence.The record clearly showsthat these Respondents acted inconcert withEsmark in closing these facilities. In this regard,we notethat it was RespondentSIPCO's vice president,Knight, who played themajor role in negotiatingwith the Union over the effects ofthe closureand in attempting to persuadeAnderson to forgoapplication of themaster agreement at these two plantsWe furthernoteSIPCO's activeparticipationin the closure and planned reopeningof theplants as evi-denced in Knight's December 22, 1980 letter to Anderson on SIPCO sta-tionery in his capacity as vicepresident,which indicatesthat "It is ourpresent intentionto close the Moultrie and Guymonplants onor aboutMarch7, 1981, or just prior to [SIPCO] becoming a publicly held corpo-ration" Finally,we note thatthe record showsthatthe filing for the in-corporationof RespondentNew Sipcowas accomplishedby SIPCO's at-torney,Thompson, at thesuggestionof SIPCO'Sgeneral counsel,McKay, and we find thatthis step was taken as a furtherpart of thescheme to close and reopen theGuymon and Moultrieplants to evadethe obligationsof themaster agreementWe similarly reject thecontentionof RespondentEsmark thatit is notliable for closing of theseplants on the grounds thatthe decision to closewas made in June1980 solely by Respondent SIPCO, through John Co-peland,and that Esmark,as a mereparent corporation, did not partici-pate in norhave any control over the laborrelations decisions of its(then) wholly owned subsidiaryIn rejecting this contention,we note thatthe record convincinglyestablishesthatEsmark was a principal actor inthe closures.We first notethat at the time thedecisionwas made to closethese plants in June 1980Copeland wasreportingdirectly toEsmark'spresident,Donald Kelly. Copeland's plans forreorganizingthe formerfresh meats operations and for closingMoultrie and Guymonwere madeat the directionof and in consultationwith KellyEsmark admits that itsboard of directors approvedthe decisionto close theplants.Moreover,the record also shows thatEsmark paid the resulting closingcosts andassumedthe unfundedpension liability resultingfrom the closings. Inthese circumstances,we find unavailing Esmark's reliance onGerace Con-struction,193 NLRB 645 (1971), andMcEwen Mfg. Co,172 NLRB 990(1968), as supportfor its proposition that it did not participate in or haveany control over the laborrelations decisionsof SIPCO AsEsmark wasa principalactorin the unlawfulplant closures, its liability for theseContinued SWIFT INDEPENDENT CORP.431contend, in pertinent part, thatMoultrie andGuymon were closed to make the fresh meats op-erationmore attractive to prospective purchasersand to enhance Esmark's ability to sell it. Respond-ent Esmark contends, in pertinent part, that theplantswere closed because Copeland and Knighthad decided that these plants would not fit into thenew corporation (SIPCO) and because Swift, nolonger in the fresh meats business, had no use forthem.We fmd these contentions to be implausible, in-consistent with the record, and insufficient to meetthe burden of establishing "legitimate objectives"for the conductin question.Moreover,even assum-ing that the Respondents' conduct was not "inher-ently destructive" but had only a comparativelyslight adverse effect on employee Section 7 rights,within themeaning ofGreat Dane,we would fur-ther reject the Respondents' contentions on thebasis that they do not establish adequate businessjustification for the discriminatory conduct.In this regard, we note first that insofar as thedestiny of Moultrie and Guymon was to be used toattract potential purchasers, the record shows thatitwas their planned reopening, not their closure,that was pointed out to potential purchasers in theprospectus prepared for the stock sale. Moreover,the record shows that the plants were closed notbecause Copeland or Knight felt them to be unsuit-able for inclusion in the new corporation, but be-cause the Union would not agree to a midtermmodification of the master agreement in effect atthese two plants.We note that in an August 1980meetingwith Anderson, Copeland advised Ander-son that these two plants would fit in well with thenew company but that he would not keep themopen if he had to pay master agreement rates. Adesire to escape collective-bargaining obligations,though economically motivated, is not a legitimatejustification in this context. SeeLos Angeles Marine,supra, 235 NLRB at 735-736, andDahl Fish Co.,279 NLRB 1084 (1986), enfd. mem. 813 F.2d 1254(D.C. Cir. 1987). The record establishes that such adesirewas the Respondents' sole motivation fortheir action.Accordingly, we find that Respond-entsEsmark, SIC, SIPCO, and New Sipco havefailed to establishlegitimateobjectives for theirconduct and we conclude that they have violatedSection 8(a)(3) and (1) by closing the plants inMoultrie and Guymon and terminating the employ-ees for the purpose of evading the obligationsunderthe 1979-1982master agreementwith theunfair labor practices does not require any fording that it had the statusof alter ego/single employer, etc.,with the SIPCO group.See fn. 12,supra.Union.19 Because the record does not show thatRespondent Swift participated in this conduct, weshalldismiss this allegation with respect to Re-spondent Swift.ORDERThe National LaborRelationsBoard orders thatA. The Respondents, Esmark, Inc.; Swift Inde-pendent Corp.; Swift Independent Packing Co.;and New Sipco, Inc., Chicago, Illinois, their offi-cers, agents,successors,and assigns, shall1.Cease and desist from(a)Closing facilities in Guymon, Oklahoma, andMoultrie,Georgia, andterminatingemployees atthose facilities for the purpose of evading obliga-tions under the 1979-1982 master collective-bar-gaining agreementwith United Food and Commer-cialWorkers International Union, AFL-CIO.(b) Failing to apply the terms and conditions ofthe 1979-1982 master collective-bargaining agree-ment to unit employees employed in the Guymon,Oklahoma, and Moultrie, Georgia plants withoutthe express written consent of United Food andCommercialWorkers International Union, AFL-CIO.(c) Recognizingand bargainingwith and execut-ing a contract or authorizing the same with LocalUnion 340, United Food and Commercial WorkersInternationalUnion (AFL-CIO-CLC) as the ex-clusive collective-bargaining representative of theunit employees at the Guymon, Oklahoma plantunless requested to do so by United Food andCommercialWorkersInternationalUnion,AFL-CIO.(d)Giving effect to the collective-bargainingagreementwith Local 340, United Food and Com-mercialWorkers International Union (AFL-CIO-CLC) executed on May 6, 1981, or to any exten-sion, renewal, or modification thereof; provided,however, that nothing in this Decision and Ordershall be construed as requiring the Respondents torevoke any increase in wages or benefits or othersubstantive terms and conditions of employmentthat the Respondents have established in the per-formance of this agreement, or to prejudice the em-19 For thereasons setforthsupra at In.11,we agree with the judgethat thisfinding is not barred by the6-month limitationsproviso to Sec.lOChairmanStephens agreeswith his colleagues that RespondentsEsmark,SIC, SIPCO,and New Sipcoclosed the Moultrie and Guymonplants and terminatedthe plant employees for thepurpose of reopeningthe plants in a guisethatwould allow continuedoperationfree of theterms of thestillunexpiredcollective-bargaining agreement.Because ofthis fordingconcerningthemotive of theRespondents,Chairman Ste-phensfindsitunnecessary to analyze the case undertheGreatDanetestemployed inthe absenceof "proof of an underlyingimproper motive."NLRB v. Great Dane Trailers,supra, 388U.S. at 33. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees' assertion of their rights under the agree-ment.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer employees of the Guymon, Oklahoma,and Moultrie, Georgia plants immediate and full re-instatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem wholefor anyloss of earnings and other ben-efitssufferedasa resultof thediscriminationagainst them as prescribedin F.W. Woolworth Co.,90 NLRB 289 (1950), with interest as computed inNew Horizons for the Retarded.20(b) On request, apply the provisions of the 1979-1982master collective-bargaining agreement withUnited Food and Commercial Workers Internation-alUnion, AFL-CIO to employees in each of thefollowing appropriate units:All productionandmaintenance employeesemployed at the Moultrie, Ga. plant, but ex-cluding production incentive department em-ployees, time office employees, superintend-ent'sofficeemployees,canteenmanager,curing department scaler, watchmen, generalforemen, foremen, assistant foremen, the super-intendent, division superintendents, and all su-pervisors as defined in the Act.All productionand maintenance employees in-cluding truckdrivers employed at the Guymon,Oklahoma plant, but excluding the plant man-ager, plant superintendent, plant auditor, chiefclerk, departmentmanagers,salesmen,servicetruck salesmen, office clerical employees, plantclerical employees, quality assurance employ-ees, livestock buyers, livestock buyer trainees,livestock clerical employees, livestock scalers,livestock yardmen and handlers, medical de-partment employees, professional employees,protection employees, and all supervisory em-ployees as defined in the Act.20 In accordancewithour decisioninNew Horizons for theRetarded,283 NLRB 1173 (1987), interest on and after January 1,1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C. § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective dateof the 1986amendmentto 26 U.S.C. § 6621), shall be computed in accordance withFloridaSteelCorp.,231 NLRB 651(1977) In requiring that employees bemade whole,interim earnings will be deducted from lost wages. In thecircumstancesof thiscase,the measure of interim earnings should includepayments of closing benefits by Esmark pursuant to the terms of themaster agreement.A.S.Abell Co,230 NLRB 17, 21 (1977), affd 590F 2d 554 (4th Cir 1979)(c)Make whole employees for any losses suf-fered by reason of the failure to apply the termsand conditions of the 1979-1982master agreementto employees employed in each of thebargainingunits noted above, with interest.Ogle ProtectionService,183 NLRB 682 (1970).(d)Withdraw and withhold all recognition fromLocal 340, United Food and Commercial WorkersInternationalUnion (AFL-CIO-CLC) as the ex-clusive bargaining representative of their employ-ees for the purposes of collective bargaining at theGuymon, Oklahoma plantunless anduntilUnitedFood and CommercialWorkers InternationalUnion,AFL-CIO shall have requested the Re-spondents to recognize Local 340 as its agent forsuch purposes.(e)On request,bargaincollectively with UnitedFood and CommercialWorkers InternationalUnion, AFL-CIO as the exclusive bargaining rep-resentative of the employees in the Guymon, Okla-homa unit and, if an understanding is reached,embody suchunderstanding in a signedagreement.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its plants located in Guymon, Oklaho-ma, and Moultrie, Georgia, copies of the attachednoticemarked "Appendix A."21 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 13, after being signed by the Re-spondents'authorizedrepresentative,shallbeposted by the Respondents immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondents toensure that the notices are not altered, defaced, orcovered by any other material.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.B. The Respondent, Swift Independent PackingCo.,Chicago, Illinois, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a)Failing to provide unit employees of theTampa, Florida facility the full range of transfer21 If thisOrder is enforced by a judgment of a United States court ofappeals, thewords inthe noticereading "Postedby Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board " SWIFT INDEPENDENT CORP.opportunities as requiredby the1979-1982 mastercollective-bargaining agreementwith United FoodandCommercialWorkers InternationalUnion,AFL-CIO.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Takethe following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,implement the full range of trans-feropportunities provided for in the 1979-1982master collective-bargaining agreement with UnitedFood and CommercialWorkers InternationalUnion,AFL-CIO,for employees in the followingappropriate unit:All production and maintenance employees, in-cludingtruck drivers,engineers,maintenancemen, electricians,conveyor operators,continu-ous frank machine operators,at the ProcessingSalesUnit,Tampa, Fla., excluding the manag-er, the superintendent, salesmen, sales promo-tionmen,salesdemonstrators,service trucksalesmen,shippers, assistant shippers,foremen,assistant foremen,all office andall office-cleri-cal and plantclericalemployees,guards, andall supervisors as definedin the Act.(b)Make whole all unit employees of the Tampa,Floridafacility forany lossestheymay have suf-fered as a resultof theRespondent's denial of thefull range of transfer opportunities provided for inthe 1979-1982master collective-bargaining agree-ment, asprescribed in F.W.WoolworthCo.,90NLRB289 (1950),withinterest as computed inNew Horizons for the Retarded.22(c)Preserve and, on request,make available tothe Board or its agents for examinationand copy-ing,allpayroll records, socialsecurity paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount ofbackpaydue under the terms of thisOrder.(d)Maila copy of theattached notice marked"Appendix B"23 to theUnion andto the lastknown address of each unit employee who was em-ployed at the Tampa,Floridafacility on the date ofits closing in August 1981. Copies of the notice, onforms providedby theRegionalDirector forRegion 13, after being signedby theRespondent'sauthorized representative,shall be mailed by theRespondent immediately upon receipt as above di-rected.22 See fn.20, supra.23 See fn.21, supra.433(e)Notify theRegionalDirector in writingwithin20 days from the date of this Order whatsteps the Respondent has taken tocomply.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT close our facilities in Guymon,Oklahoma, and Moultrie, Georgia, and terminateemployees at those facilities for the purpose ofevadingourobligationsunder the 1979-1982master collective-bargaining agreement with UnitedFood and CommercialWorkers InternationalUnion, AFL-CIO.WE WILL NOT fail to apply the terms and condi-tions of the 1979-1982 master collective-bargainingagreement to unit employees employed in theGuymon, Oklahoma, and Moultrie, Georgia plantswithout the express written consent of UnitedFood and CommercialWorkers InternationalUnion, AFL-CIO.WE WILL NOT recognize and bargain with orexecute a contract or authorize the same withLocal 340, United Food and Commercial WorkersInternationalUnion (AFL-CIO-CLC) as the ex-clusive collective-bargaining representative of theunit employees at our Guymon, Oklahoma plantunless requested to do so by United Food andCommercialWorkers International Union, AFL-CIO.WE WILL NOT give effect to the collective-bar-gaining agreement with Local 340, United FoodandCommercialWorkers InternationalUnion(AFL-CIO-CLC) executed on May 6, 1981, or toany extension, renewal, or modification thereof;however, nothing in the Board's Decision andOrder requires us to revoke any increases in wagesor benefits or other substantive terms and condi-tions of employment that we have established inthe performance of this agreement, or to prejudicethe employees' assertion of their rights under theagreement.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer employees of the Guymon, Okla-homa, and Moultrie, Georgia plants immediate andfull reinstatement to their former jobs or, if those 434DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDjobsno longer exist,to substantially equivalent po-sitions,without prejudice to their seniority or anyother rightsor privileges previously enjoyed andWE WILLmake them whole for any loss of earningsand other benefits resulting from the discriminationagainst them,less any net interim earnings, plus in-terest.WE WILL, onrequest, apply the provisions of the1979-1982 master collective-bargaining agreementwith United Foodand Commercial Workers Inter-national Union,AFL-CIOto employees in each ofthe following bargaining units:All production and maintenance employeesemployed at the Moultrie,Ga. plant, but ex-cluding production incentive department em-ployees, timeofficeemployees,superintend-ent'sofficeemployees,canteenmanager,curing department scaler,watchmen,generalforemen,foremen,assistant foremen,the super-intendent,division superintendents,and all su-pervisors as definedin the Act.All production and maintenance employees in-cluding truckdrivers employed at the Guymon,Oklahoma plant,but excluding the plant man-ager, plant superintendent,plant auditor, chiefclerk,department managers,salesmen,servicetruck salesmen,office clerical employees, plantclericalemployees,quality assurance employ-ees, livestock buyers, livestock buyer trainees,livestock clerical employees,livestockscalers,livestock yardmen and handlers,medical de-partment employees,professional employees,protection employees, and all supervisory em-ployees as definedin the Act.WE WILLmake whole employees for any lossessuffered by reason of our failure to apply the termsand conditionsof the 1979-1982 master agreementto employees employed in eachof thebargainingunits noted above,withinterest.WE WILLwithdrawand withholdall recognitionfrom Local 340, United Foodand CommercialWorkersInternationalUnion (AFL-CIO-CLC) asthe exclusive bargaining representative of our em-ployees at our Guymon,Oklahoma plant unlessUnitedFood and CommercialWorkersInternation-alUnion,AFL-CIOrequests us to recognize Local340 as its agent.WE WILL,on request,bargaincollectivelywithUnited Foodand CommercialWorkersInternation-alUnion,AFL-CIO,as the exclusive bargainingrepresentative of the employees in the Guymon,Oklahoma unitand, ifan understanding is reached,we will embody it ina signed agreement.ESMARK, INC.SWIFT INDEPENDENT CORP.SWIFT INDEPENDENT PACKING CO.NEW SIPCO, INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail to provide unit employees for-merly employed at our Tampa, Florida facility thefull range of transfer opportunities as required bythe 1979-1982 master collective-bargaining agree-ment with United Food and Commercial WorkersInternationalUnion, AFL-CIO.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,implement the full rangeof transfer opportunities provided for in the 1979-1982master collective-bargaining agreement withUnited Foodand CommercialWorkersInternation-alUnion, AFL-CIO, for employees employed inthe following appropriate unit:All production and maintenance employees, in-cluding truck drivers, engineers, maintenancemen, electricians,conveyor operators, continu-ous frank machine operators,at the ProcessingSales Unit,Tampa,Fla., excluding the manag-er, the superintendent,salesmen,sales promo-tionmen, sales demonstrators,service trucksalesmen,shippers,assistant shippers,foremen,assistant foremen,all office and all office-cleri-cal and plant clerical employees,guards, andall supervisors as defined in the Act.WE WILL make whole employees for any lossessuffered by reason of our denial of the full range oftransfer opportunities provided for in the 1979-1982 master collective-bargaining agreement, withinterest.SWIFTINDEPENDENTPACKING CO.Rochelle Golub, Esq.,for the General Counsel. SWIFT INDEPENDENT CORP.George P. BlakeandLawrence J. Casazza, Esqs. (Vedder,Price,Kaufman & Kammholz),of Chicago, Illinois, forRespondent SwiftIndependentCorporation et al.Bruce H. Thompson, Esq.,of Chicago,Illinois,forRe-spondent SwiftIndependentPacking Company.PhillipV. Carter, Douglas Darch,andJohn Schauer, Esgs.(Seyfarth, Shaw, Fairweather & Geraldson),of Chicago,Illinois, for Respondent Esmark.George V. GallagherandDonaldH. Bussman,Esqs.,ofChicago,Illinois, for Respondent Swift & Company.IrvingM. King, Esq. (Cotton,Watt, Jones, King &Bowlus),of Chicago,Illinois,andCarol Clifford, Esq.,of Wash-ington,D.C., for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge.These consolidatedcaseswere heard in Chicago,Illinois,on various dates from February 17 to May 5, 1982.' Thecharge inCase 13-CA-21156 was filed on May 29, 1981,by United Food andCommercialWorkersInternationalUnion, AFL-CIO (the Union). The complaintissued onJuly 10,1981, allegingthatRespondentsSwift Independ-ent Corporation (SIC), Swift Independent Packing Com-pany (SIPCO), New Sipco, Inc. (New Sipco), Swift &Company (Swift), and Esmark,Inc. (Esmark)as jointand/or singleemployers and/or alteregos,violated Sec-tion 8(a)(1) and(3) of the Act by closingplants in Moul-trie,Georgia, and Guymon, Oklahoma,and terminatingunit employees at these facilities and violated Section8(a)(1) and(5)of the Act by repudiating the masteragreementbetween the Union and Swift, by refusing toadhere to and apply the terms of thatagreement whenthe plants at Moultrie and Guymon werereopened andby bypassing the Unionand negotiatingwithLocalUnion 340, a local of the Union, for a separateagreementcovering the employees at the Guymon plant. Answersand amended answers filed by the various Respondentsdenied thecommissionof any unfair labor practices.The charge in Case 13-CA-21274 was filed by theUnion on July 6, 1981. The complaint issued on August17, 1981, alleging that the Respondents, named above, re-pudiated the transfer rights of employees under themaster agreementby unlawfullylimiting thetransferrights of employees of the Tampa, Florida processingsales unitwithout affording the Union an opportunity tobargain aboutsuch unilateral limitationsor about the ef-fects thereof. The answers and amended answers deniedthe commission of any unfair labor practices. The twocases were consolidated on August 20, 1981.In addition to the generaldenialscontained in the an-swers of each Respondent, there were also affirmativeresponses. Thus, Esmark pleaded that the alleged unfairlabor practice occurred, if indeed it had occurred, priortoNovember 29, 1980, and was thus barred by Section'On May 5,1982, the hearing wasadjournedsine die pending the re-ceipt of interim briefs necessitatedby the offerinto the record of almost500 exhibits and the desire to avoid argument as tothe relevancy of eachInterim briefswere subsequentlyreceivedand the case closed on August30, 198243510(b).Esmark also pleaded that it had never had a col-lective-bargaining relationship with or a bargaining obli-gation to the Union.Swift pleaded that the originalcharge,Case 13-CA-21156,did not name Swift as a re-spondent and that Swift was never serveda copy of thecharge as required by Section 10(b). Similarly, Swiftpleaded that a copy of the charge in Case13-CA-21274was never served on it as required by Section10(b). SICfiled an answer in which it admitted that SIPCO imple-mented the plant closings at Moultrie and Guymon andterminated bargaining unit employees at these facilities,thatNew Sipco thereafter refused to apply the masteragreement at Moultrie and Guymon when those plantswere reopened and that upon the closing of the Tampaprocessing sales unit, SIC permitted eligible bargainingunit employees to exercise their master agreement senior-ity to transfer only to otherSIPCOfacilities covered bythe master agreement. SIC, however, denied that any ofthese activities violated the Act. It denied all other alle-gations contained in the complaint and asserted that theallegationsregarding the closing ofMoultrieandGuymon and the subsequent refusal to apply the masteragreement were barred by the limitations period con-tained in Section 10(b).All parties were represented at the hearing and wereafforded full opportunity to be heard and present evi-dence and argument.All parties filed briefs.On theentire record,my observation of the demeanor of thewitnesses,and after giving due consideration to thebriefs, I make the followingFINDINGS OF FACTRespondents are admittedlyemployersengaged incommercewithin themeaning of Section2(6) and (7) oftheAct. The Unionisadmittedly a labor organizationwithin themeaning of Section 2(5) of the Act.I.THE UNFAIR LABOR PRACTICESA. BackgroundThe original Swift & Company began operations latein the 19th century as a meatpacking company. In 1945,the Union2 and that company reached agreement for theUnion's representation of the Company's employees, andin 1945 the first master agreement was executed by theparties.At the same time, other meatpacking companiesreached agreement with the Union for similar masteragreements.In 1948, John Copeland became associated with Swift& Company, was appointed a vice president3 of that cor-poration in 1965 and remained in its employ until Octo-ber 24, 1980. In 1956, Richard Knight became associatedwith Swift & Company4 and in 1974 was appointed vicepresident of services. He also managed several of thecorporation'splants.Later,both of these individualsbecame associated with newly formed companies that are8Then called United Packinghouse Workers of America, CIOISwift fresh meats division.4 Copeland also served as a member of the board of directors 436DECISIONSOF THE NATIONALLABOR RELATIONS BOARDalleged in the complaint to be alter egos of Swift &Company.Until the later 1950s and early 1960s the meatpackingbusinesswas concentrated primarily in the hands of afew old line companies,Swift&Company among them,with plantslocated primarily in large meatpacking cen-ters such as Chicago, Kansas City, St. Paul, and Omaha.During the 1960s, however, new companies came intoexistence,known generally as the new breed companies,and these built modern plants mostly located closer tothe sources of supply. Swift & Company and other oldline companies,because of outmoded facilities and equip-ment, poor locations,and high labor costs began closingvarious plants that could no longer compete. They alsobuilt new modern plants themselves with new equipmentand techniques that were better able to compete with thenewer companies.Despite the modernization undergoneby the old line companies, however, they still suffered incompetition with the new breed companies because ofbeing saddled with heavy labor costs due to their beingunder master agreement while the new breed companieseither had no labor unions at all or less costly local con-tracts.Swift & Company in 1960 had 40 meatpacking plantsin operation and produced about 15 percent of the na-tions inspected slaughtered beef, 16 percent of the pork,and 31 percent of the lamb.By 1980 these percentagesdropped to 3-1/2, 6-1/2, and 16, respectively. Most ofthe decline occurred in the 1960s, although it continuedthereafter.Despite economic adversity in the 1960s and thereaf-ter,Swift & Company endeavored to remain a viablepart of the meatpacking industry by building or purchas-ing new plants and by expanding the number and type ofcommodities it sold. Also, during this period Swift &Company continued to negotiate consecutive masteragreementswith the Union5 covering its employeesthroughout the country.In 1969 therewas a reorganizationof Swift & Compa-ny and at that time the corporation was divided into di-visional companies, one of which was Swift Fresh MeatCompany. At this time, Copeland was asked to resign hisposition at Swift & Company and was appointed vicepresident of Swift Fresh Meat Company. Meanwhile, themerged unions, the United Packinghouse Workers andthe Amalgamated Meat Cutters, combined their masteragreements into a single document that was applied tothe employees of Swift & Company, which the newunion continued to represent. A new master agreementswas negotiated in 1970.5During this period the Union's name was changed to AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO. Thisfollowed a mergerof twoseparate unions engaged in similar work withinthe industry.6 The negotiationof the 1970master agreement took the form of previ-ously negotiated contractsA national conference of packing plant dele-gates,300400in number,was called Resolutions prepared earlier by thevarious locals as well as resolutions prepared at the conference outliningproposed demands to be made later on the packing industry were intro-duced for consideration Proposed demands agreed on at the conferencewere later taken backto thechain(delegates from plants of a particularcompany)for consideration of such demands as well as of the needs ofthe localOnce decisions were made at the local level, a date was re-In the early 1970s Swift & Company undertook furtherattempts at diversification.In particular,less emphasiswas placed on fresh beef and pork and more on con-sumer branded food products and nonfood products. InApril 1973, further attempts at diversification were un-dertaken when Swift & Company, with the approval ofits shareholders,created Esmark. Esmark was conceivedof strictly as a holding company with no production fa-cilities of its own. All production facilities were dividedamong its severalwholly ownedsubsidiarieswhileEsmark itself provided only advisory counseling to themin areas of public relations,legal counsel, and fiscal mat-ters.7The subsidiaries were left free to run their ownbusinesses;to buy,sell,and distribute;and to do theirown research and engineering. Esmark did, however,audit each subsidiary's books and pay their taxes.The topmanagerialpositions of the newly createdEsmark were filled with individuals previously employedby Swift & Company. Thus, President Robert W. Ren-eker, Swift & Company, became the first president ofEsmark and Robert Palenchar,8 Swift & Company's vicepresident of personnel and public relations,became Es-mark's vice president of personnel and public relations.The subsidiaries that evolved in 1973 as a result of thereorganizationwere five or six in number, includingEstech,Eschem,9 and Swift & Company. Estech, anewly formed company, was separated from Swift &Company. It produced primarily fertilizer, leather, andadhesives.Estech's employees, t 0 when it was part ofSwift & Company, had been represented by the Union.After its separation from Swift & Company, its employ-ees continued to be represented by the Union, under themaster agreement. Eschem,a speciality chemical compa-ny previously wholly owned by Swift & Company, alsocontinued to have its employees represented by theUnion, under themaster agreement,after separation.Swift & Company, following the reorganization, contin-ued its food production operations, producing meat,peanut butter, edible oils, turkeys, and cheese.Its em-ployees also continued to be represented by the Unionunder the master agreement.In 1973 a new master agreement was negotiated. Theprocedure was exactlythe same asithad been in prioryears. t tAt the negotiating table, representing the Unionquested of each company for the undertaking of full-fledged negotiationsAt the negotiations,union representatives from the Swift&Companyplantswere present as well as a spokesman from the International. TheUnion was represented by 40 to 60 people,while a dozen company repre-sentatives and a company spokesman were also present. The 1970 laboragreement was eventually agreed on in this fashion.7Esmark also took over the administration of certain pension plansfrom Swift&Company.'Palenchar represented Swift&Company during the 1970 negotia-tions with the Union.9 Initially known as Unitech.10 Estech'smanagerial personnel also came from the ranks of Swift &Company'smanagement Thus, Joseph Sullivan,president of Swift Agri-cultural Chemical Corporation, part of Swift&Company, became Es-tech's first president.i iThe Union was, however,notified of the restructuring of the com-panies, that they were all separate corporate entities but that all would beparties to the agreement SWIFT INDEPENDENT CORP.437was Jesse Prosten and representing Swift & Companyand Estech were several individuals including Palenchar,stilla vice president with Esmark, who acted as spokes-man. Palenchar signed the document on behalf of Swift& Company and Estech both of whom were specificallynamed as parties in the document.The 1973-1976master agreement was administered ona day-to-day basis at the local level despite the fact thatithad been negotiated by Palenchar as vice president ofEsmark.Palenchar,however,handled the more impor-tant matters.12 Thus, it was Copeland's office t s at Swift& Company and Richard Green at Estech that handledgrievances at all steps up to arbitration at which time Pa-lenchar at Esmark made the final decision whether thegrievance should go to arbitration. The pension and in-surance programs, however, were Esmark's so that thevarious divisional personnel departments worked togeth-er with Esmark's people to administer these programs.During the 1973-1976 period, following the creationof Esmark, it was determined that the program of diver-sification should continue and that expansion into otherareas where a more reasonable rate of return on invest-ments and more consistent profits could be expected thancould ordinarily be obtained from a strictly commodity-oriented business. Through the years prior to the cre-ation of Esmark, the profits on sales of beef and porkhad been inconsistent.Some years there had been reason-able profits while other years the profits were small ornonexistent. In the late 1960s and in 1971 and 1972, Swift& Company's earnings were poor. In 1973 itsearningssuddenly increased. This, of course, was good for Swift& Company because the purpose of its existence was tosell its products. It was not, however, good for Esmark,which, as a holding company producing nothing, was in-terestedin seeingthe value of its stock increase; stockvalue being measured by the P/E14 ratio. When Swift &Company was earning less in previous years, Esmark'sstock P/E had been 10 or 12. When its earnings sudden-ly increased in 1973, the P/E of Esmark's stock suddenlydropped to about 4 or 5. In short, the value of Esmark'sstock failed to increase proportionally as Swift & Com-pany's earnings increased. It was determined through asurvey that the probable reason for the failure of Es-mark's stock value to increase was the fact that Esmarkwas still unknown. It was therefore determined that anadvertising campaign should be undertaken in order toeducate the public as to what Esmark was and of whatits holdings consisted. The advertising campaign was ini-tiated in 1974.In 1975 Swift & Company closed a plant in Kearny,New Jersey, and sold another in Wilson, North Carolina.Costs of closing were charged by Esmark to Swift &Company. After the sale of the Wilson plant, the new12Palenchar,during this period,had a number of personal contactswith Prosten concerning labor matter,and the administrationof the con-tract.He also had two Esmark employees,Bob Lillian and BruceThompson,aiding him in his liaison laborwork withSwift & Company.13Clyde Aud and Dick Tagghandled grievancesfor the Fresh MeatsCompany's labor department.Aud was vicepresident and Tagg was theheadof the staff.14 Price/earnings ratio.owners15 negotiated a new contract with the Union atmuch lower rates. The Wilson plant, a modern one, welllocated, had been closed because its labor costs were toohigh compared to that of its competition. Other plants, t 6which were modern and well located, were also closedduring the 1960s, 1970s, and early 1980s solely becauseof the disadvantageous comparative labor costs under themaster agreement. Thus, despite the reorganization of1973 and the dramatic increased earnings enjoyed bySwift & Company that year, economic difficulties reap-peared thereafter, at least in part due to labor costs.In 1975, Palenchar decided that since Esmark was notinvolved in the actual operations of any of its subsidiar-ies, the labor relations function was not appropriately apart of Esmark. He suggested to Swift & Company thatit take over that function. However, since the 1976 nego-tiationswere near at hand,the personnel at Swift &Company requested that he stay on the job as bargaininghead rather than have Swift & Company undertake ob-taining an outside consultant to represent Swift & Com-pany in bargaining.Palenchar agreed to the request afterdiscussing the matter first with Donald Kelly, newly ap-pointed president of Esmark, on condition that SwiftFresh Meat Company provide a major executive to bepart of thenegotiating team since Palenchar was nolonger close to the operations of Swift. The conditionwas agreed on and Richard Knight, vice president ofservices, fresh meat division, Swift & Company, was as-signedto aid Palenchar.17 Similarly, Richard Green waspresent representing Estech's interests while Carl Mar-shall represented the processed meats division. JesseProsten was the Union's chief negotiator" and Palen-char was chief spokesman for both Swift & Companyand Estech. On local problems subcommitteemeetingswere held. On health and welfare and pension matters, t sthe Union's William Bums negotiated with Robert Bell,manager of benefits. The negotiations resulted in thesigning of the 1976-1979 master agreement with Palen-char signing for Swift & Company and Estech and Pros-ten signingfor the Union.Following execution of the 1976 master agreement,there was no immediate changes in the method of its ad-ministration.Most grievances that arose under thatagreement concerned the reasonable and customaryclause of the health benefit provision matters. These15Dinner Bell Foods.16Clovis,New Mexico(1980),Grand Island, Nebraska (1976), Tolle-son, Arizona,and Scottsbluff,Nebraska.17Palencharwas accompanied by two members of his own staff,Thompson and Lillian, who, despite being employees of Esmark,contin-ued to maintain their offices at the Swift&Company site.18 Prosten was aided by the Union's Lewie Anderson.19 Increased benefits of retirees was of particular concern during thesenegotiations because the Union had set the pattern with Wilson Packingbut Swift & Company had far more retirees receiving benefits than anyother company under the master agreement.Thus, Swift had more tolose than other companies even though the master agreement signed byeach company was virtually the same.With over 19,000 retirees to re-ceive increased benefits under the new master agreement the managementbargaining representatives were disturbed by the additional costs to themrelative to the cost to be encountered by its competitors.The Companyoffered counterproposals to the Union but these were rejected and ulti-matley the master agreement pattern proposal on this matter was accept-ed. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgrievanceswere handled by William Burnes for theUnion and Robert Bell who was initially manager ofbenefits of Swift & Company but who later took thesame title as Esmark.In 1976, William Watchman was brought into Swift &Company and made president in 1977. His backgoundwas in marketing and under his direction Swift & Com-pany instituted a new program emphasizing the sale ofconsumer branded products, a change in direction thatEsmark had repeatedly advocated. As part of the newprogram's implementation, Swift's fresh meat division'ssalesunits, that had been selling turkeys and processedmeat items along with their own fresh meats on a rentalbasis, 2 °were, beginning in 1977, no longer permitted todo so. Rather, Swift & Company set up its own sales or-ganization to handle the retail sale of processed meatsand turkeys through its own salesmen and through out-side brokers. Thus, in certain areas of the country Swift'sfresh meat division salesmen would be selling fresh meatswhile other salesmen or brokers in the same area wouldat the same time be selling consumer branded products,processed meat items, and turkeys to retail customers.21Thus, there took place in 1977 the first of several steps,which eventually culminated in a complete separation offresh meat business from the rest of the businesses oper-ated within the Esmark family of companies.Along with the business reorganization in 1977 therewas also a labor relations reorganization that took placeat the same time. The two were to complement eachother.Thus, Palenchar for Esmark and Watchman forSwift & Company determined to remove Esmark fromthe labor relations field, and place all relations of thiskind in the hands of those who dealt with them on aday-to-day basis. To accomplish this purpose, WatchmanselectedDirector of Personnel of Playtex22 JamesFarren to become vice president of personnel of Swift &Company. Lillian and Thompson were transferred fromPalenchar's staff and from Esmark's payroll to Farren'sstaff and to Swift & Company's payroll to supportFarren.23 Palenchar also shifted all of his Swift & Com-pany and Estech files to Farren's office. At the sametime, personnel matters previously under control of Swift& Company's divisional offices were transferred to cen-tralized control under Farren's office at Swift & Compa-ny.This was part of a larger reorganization whereinother divisional offices having to do with credit, taxes,etc.,were consolidated under Swift & Company's imme-diate central control. In short, what occurred was thatWatchman moved all control of labor relations fromSwift& Company's divisions and from Esmark to asingle point of control-Swift & Company's centralizedoffice.Palenchar advised the Union through Jesse Prosten ofthe reorganization of labor relations and the change in20 Sales to storesand supermarkets as opposed to sales to service com-pames such as chain restaurants and fastfood operations.21 Swift's fresh meat division sales units continuedto sell to some foodservice customers,but only in isolated instances to retailoutfits.22 AnotherEsmark company23 Similarly,since bothAud and Tagg of the Fresh Meat Company'slabordepartmenthad already retired, itwastheirreplacementsthat wereplaced underFarren's control to help administer the labor contractresponsibilities.He, Prosten, and Farren, in fact, hadlunch together24 during which Prosten and Farren wereintroduced and it was explained how responsibility forlabor relations had been transferred to Farren's Swift &Company industrial relations department.25 The variousrespondents continued to honor the master agreementwith the Union throughout this period of time.By 1978 Esmark had become the holding company forsix principle subsidiaries, thus successfully carrying outthe diversification plan as previously envisioned. Thesesix subsidiaries were: International Playtex, Inc; Interna-tional Jensen, Incorporated; STP Corporation; Swift &Company; Estech, Inc.; and Vickers Energy Corpora-tion.At this time Swift & Company continued its in-volvement in the food manufacture and distribution busi-ness.Negotiations toward a 1979 master agreement wentforward with union representatives of employees at thevarious plants participating,whether these plants wereproducers of fresh meats, processedmeats,adhesives,chemicals, or whatever. Farren was chief spokesman forSwift & Company. Present also were Knight and Jaraczof the freshmeat divisionand Lee Lochmann of theprocessed foods division. Farren was aided by BruceThompson. Prosten was chief spokesman for the Unionat these negotiations.26Subcommitteemeetingsalso took place as they hadduring previous contract negotiations. On pension andhealth and welfare matters,William Burns representedthe Union. Farren and Douglas Empey represented Swift& Company.27 Negotiations on these subjects followed apattern established in earlier 1979 negotiations with JohnMorrell.However, theMorrellpatternrequiredanumber of changes in arrangement and language so thatnegotiations28were fairly time-consuming. Empey sug-gested certain changes in the medical and pension planscontained in theMorrell pattern agreement,whichFarren presented at the main bargaining table. TheUnion, however, rejected these proposals and the con-24The luncheonoccurredon June 5,1977, andaccording to Palen-char, he never saw Prosten on any occasion thereafter, although he didspeak with him by telephone on one or two occasions shortly thereafterOn these occasions,when Prosten brought up particular labor problems,Palenchar referred him to Farren,advising Prosten that he, personally,was no longer involved25The newlyformed Swift & Company's industrial relations depart-ment had three functions-(1) responsibility for master agreement units,(2) negotiation and administrationof localagreements,and (3) safety Al-though the administrationof benefitplans had nominally been centralizedin Farren's department Esmark,nevertheless,remained in charge of ad-ministering the pension plan and advising with respect to the insuranceplan26 Farren had earlierbeen introducedto Prosten,the Union's chief ne-gotiator,by Palenchar,Farren's predecessor in negotiations Farren re-ported to Watchman as presidentof Swift27 Empey had replaced Bell and was, at the time,director of pensionsand benefits for Esmark Empey workedfor LarryMagner, director orpersonnel,who was directly under Palenchar28 It was during these negotiations that the merger of the two unionsoccurred and whereas the Union began negotiations as the Amalgamated,itcompleted these negotiationsas the United Food andCommercialWorkers SWIFT INDEPENDENT CORP.tract eventually signed by the parties, for the most part,followed the Morrell pattern agreement.29In 1979, about the time the above-described negotia-tionswere taking place, the Esmark people were under-going economic self-analysis.Esmark was then rankedabout 30th in terms of industrial companies with annualrevenues of about $6 billion. As in the past, it remainedstrictly a holding company, owning other manufacturingcompanies but manufacturing,producing,or selling nei-ther products nor services itself.Itsprimary concernswere seeing to it that its subsidiaries remained economi-cally healthy and that the price of its own stock was re-flective of its true value, or if possible was priced evenhigher.To these ends, Esmark would oversee the cashaccounts between itself and its subsidiaries that reflectedthe flow of funds between them and that, in part, deter-mined the size and type and growth or shrinkage of itsinvestments in particular subsidiaries at a particular time.As to considerations affecting the price of Esmark stockat this time, there were several under review. One suchconsideration was the possibility of selling one or moresubsidiaries in order to change the image of Esmark asperceived by potential investors. Standing in the way ofsuch divestments were the pension plans in effect at thetime and accrued liabilities thereunder. A study was un-dertaken in mid-1979 to determine how the two pensionplans30 administered by Esmark could be rearranged andpension liability reduced to make purchase of the subsidi-ariesmore attractive. The study resulted in a finding thatany possible sale of the subsidiaries participating in theEsmark pension plans would be severely undermined bythe fact that the employees of those subsidiaries and re-tired employees of those subsidiaries had vested rights inthe pension plans that would be considered a serious en-cumbrance by any potential buyer. The pension liabilityof each subsidiary had not yet been broken down at thistime so that an immediate sale of any subsidiary wasmade impossible because the true worth of that subsidi-ary could not accurately be known untilitspension li-abilitywas determined and this would take time to calcu-late.An outside actuarial firm was hired to compute thebreakdown of pension liability for each subsidiary.Itwould appear from the record that in late 1979Esmark was, in fact, contemplating a sale of some of itssubsidiaries because in November 1979 the president ofEsmark, while in Europe, was discussing with certain in-vestors the possibility of their purchasing the Esmarksubsidiariesor directly investing in Esmark.3 i Aside29 In the months following completionof the 1979negotiations, Bumsand other union officers would occasionally call Empey concerninggrievances falling within his expertiseAfter suggesting that he call localplant management,Empey would sometimes answer the question himselfas a matterof courtesy90 There was a pension plan for salaried employees and one for hourlyemployees The salaried plan covered employees of Swift & Company,Estech, and Vickers Energy. The hourly plan covered employees ofSwift & Company and Estech Othersubsidiariesalready had pensionplans in existence at the time of acquisition,which were kept in placethereafter31There was, among other possibilities,the offer of selling Esmarkshares at$50 per share These shares were selling at the time for $25 to$30 per share,and for this reason were not seen as a particularly goodinvestment by the Europeans questioned on the matter439from the fact that Esmark was interested in divestingitself of certainsubsidiariesin order toincreasethe valueof Esmark stock, it was interested in selling certain hold-ingsbecause at the time it was having liquidity problems.Ithad borrowed substantial sums for investment pur-poses and the costs of servicingthese loanswere provingexcessive.To resolve the liquidity problem and to deter-mine the reason for the relatively low price on themarket of Esmark stock, Esmark hired Solomon Broth-ers to look into both of these questions. Solomon Broth-ers determined that $50 per share for Esmarkwas ajusti-fiable figure, the figure Esmark wasasking pershare ofitsstock, but a figure substantially below its marketvalue.Even while Solomon Brothers was conducting itsstudy, Esmark'smanagementwas concerned that Esmarkinvestors were not receivinga reasonablereturn on theirinvestments. It was believed that Esmark's investment infood producing companies was the direct reason for itslack of substantial return on investment. Experts in thefieldhad determined that basic food companies' stocksold at a multiple of six, i.e., that the puce of stock offood producingcompanieswas six times greater thantheir annual earningswhile hybrid oil company stockssold at a multiple of eight ornine.From the expert find-ings it wasdetermined that the general populace con-ceived of Esmark as a food company, more particularlyconnected with the fresh meat industry and that this per-ceptual connection caused more problems with respectto the value of Esmark stock than did any other consid-eration. It was determined that Esmark's image had to bechanged.Meanwhile, by December 1979, the study of how torearrange the Esmark pension plans had been completedand it was determined that the existing plans should beseparated among the various major subsidiaries alreadyparticipating and that, in addition, a separate plan for re-tired employees32 should be created. The separate pen-sion plan for employees already retired appeared moredesirable because it could be funded for less money sincethere would not be a steady stream of additional employ-ees constantly being added to it. The decision to split theEsmark pension plan was to be effectuated by May 1980and each subsidiary was to be charged independently forits contributions toward its own pension plan. The targetdates of May 1980 was, in fact, met.The beginning of 1980 witnessed no appreciablechange in the economic situation under which Swift &Company continued to operate. In particular, its Clovis,New Mexico plant was having difficulties due to thecontractual requirements of the master agreement. Afterdiscussing the matter with Esmark management and ob-taining its approval, Copeland sought relief from theUnion on such matters as cost-of-living and clotheschanging allowances and vacation pay computations. Itwas Copeland's belief that because Clovis was a modernplant, ecomomicin size,its recent losses were due pri-marily to a poor competitive position vis-a-vis labor32At the time there were more people on pension than there wereworking and the unfundedpensionliabilitywas large 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcosts.He felt that if the Union would grant the relief re-quested Clovis could eventuallyonce againbecome prof-itable. In accordance with its historical position againstmaking midterm changes in the master agreement, how-ever, the Union refused Copeland's request for reliefduring a meeting in February.33 On March 27, the Com-pany announced that the plant would close on Septem-ber 28 and the plant was, in fact, closed34 as per the an-nouncement,but a few months later.1.The sale of the freshmeats operationIn April 1980,at a meetingof the board of directors,after serious consideration by certain members of man-agement over a period of months, it was suggested thatEsmark divest itself of the fresh meats division. The di-vestiturewas part of a larger package of proposals thatwere made based on various considerations:the SolomonBrothers study, the liquidity problem, and the need forcertain restructuring of the subholding companies. Theboard was receptive to certain portions of the suggestedpackage, but not inclined to accept others. It was infavor of exploring the possibility of disposing of the freshmeats division as well as the energy segment.35No im-mediate,final decision on these proposals were made atthis time.On April 25,ameetingtook place in Watchman'soffice.This meeting was attended by Kelly, Watchman,andAssistantGeneralCounsel forEsmarkKarlBecker.36 Kelly announced that Watchman had resignedas president of Swift & Company and that he was ap-pointing Sullivan, then president of Estech, as the newpresident of Swift & Company.37 He also announcedthat a decision had been made that Esmark would divestitself of the fresh meats division one way or the other,either by selling it to private investors or through an em-ployee stock ownership plan.38 Kelly, at this meeting orat another held shortly thereafter, told Copeland that heshould henceforth report directly to him and should,along with his staff, begin putting together a companythat could be sold as a unit by adding to the existingfresh meats division additional staff functions to permit itto operate independently. He also told him to decidewhich of the already existing units of the fresh meats di-vision should be included in the new company.Following the April meeting of the board of directorsand the above-described meeting of April 25, Becker, asinstructed, educated himself as to ESOPs in general andto the feasibility of divesting the fresh meats division93 Since theUnion hadvirtually the same master agreementwith van-ous other companies,itcould not afford to grant such changeswithoutadverselyaffectingSwift & Company's competitors, particularly those inthe same general geographic area.The Company's argument that therewere no competitors under the master agreement in the same geographi-cal area did not influence the Union's decisionS* Closing costs were borneby Esmarkand charged against the freshmeat divisionss Reasons have been discussed supra36 Sullivan later joined the group84 Thisannouncement was in accordance with a decision reached theday beforeat the board of directors'meeting.38 The subjectof an employeestockownershipplan (ESOP) had comeup earlier and Beckerhad been asked byHarrison tolook intothe feasi-bility of utilizing an ESOP as a possible means of Esmark'sdivestingitselfof thefresh meatsdivisionthrough the utilization of an ESOP. He discussed thesematters with the fresh meats division management andadvised them of his opinion that such an approach wasworth pursuing. At the same time, Becker worked on theproblem of Esmark's divesting itself of the energy seg-ment, the wrinkle here being how to get in excess of abillion dollars for it, as management was expecting, whenthe total market value of its stock was about $550-$650million. It was expected that Esmark would receive inexcess of 10 times the value for the energy segment thanitwould for the sale of the fresh meats division.Copeland, pursuant to Kelly's directions, undertook astudy of the fresh meats division and determined that itwas without and therefore needed the addition of certaindepartments in order to operate independently.These in-cluded treasury, personnel, tax, credit, legal, and otherdepartments.He and his staff had to consider not onlythe creation of such additions but the staffing of eachnew department.39 After the new personnel departmentwas created, the other new departments were staffedthrough it.The question of which plants and other physical unitswere to be included in the new company was also con-sidered and the answer to this question would depend toa certain degree on whether the divestiture would even-tually take the form of an ESOP or an outright sale ofthe entire company as a unit. A closing down of all fa-cilitieswith piecemeal sales of individual plants and salesunits was also a possibility.Each plant and sales unit wasconsidered in light of its history-whether profitable,marginal,or had operated at a loss.Similarly, eachplant's potential was also considered in light of possiblechanges including changes in existing labor contracts.Thus, in the Midwest where pork plants were operatingunder the master agreement but where competitors werealso operating under the master agreement, it was decid-ed that these plants would remain open. The same wasfelt regarding non-UFCW pork and beef plants that werealso operating at a profit. Sales units and plants not oper-ating at an acceptable margin of profit were to beclosed.40 It was concluded that if the Union rejected theESOP plan a company with $2 billion in annual salescould be put together and operate at a profit. This com-pany would be sold to outside investors. All decisions asto the inclusion or exclusion of certain plants and saleswere, of course, subject to the approval of Esmark.The Esmark board of directors'meeting was sched-uled for May 29, 1980. In preparation for that meetingthere were certain preparations that ultimately resultedin the proffering of an economic package plan for con-siderationby the board. The week before the board39The new departments were staffed with personnel from Swift &Company, Esmark,and from outside. Many of the personnel obtainedfrom Swift & Company had worked for the fresh meats division (Compa-ny) prior to an earlier reorganization.40About 50 sales units plus the Clovis,New Mexico; Rochelle, Illi-nois,Moultrie,Georgia;and Guymon, Oklahoma plants fell into thisgroupingHowever, if the Union were to accept the ESOP proposal, itwas planned to request that the Union grant concessions to keep theseplants operating, which concessions were to take the form of adjustmentsin labor costs. It was felt, however, that these plants could not continueto operate under the master agreement. SWIFT INDEPENDENT CORP.meeting, a preliminary meeting was held, which was at-tended by certain Esmark officers plus representatives ofSolomon Brothers. At this earlier meeting a procedurefor selling the energy segment was revealed and dis-cussed wherebythemaximumprice could probably beobtained. This was to be part of the package plan pre-sented at the forthcoming meeting of the board. Similar-ly,Becker had put together facts and figures on a pro-posed ESOP plan to be offered at the meeting for con-sideration by the board. He calculated the total wageearningsof the employees who were to purchase thenew company and determined the size of the loan thatsum could sustain,i.e.,$135 million.He also worked outthe mechanics of how the ESOP was to be set up. Theamount of return to Esmark for the assets was similarlycalculated for presentation to the board.At the May 1980 board meeting the economic packagewas presented including the plan to sell the energy seg-ment; the plan to dispose of the fresh meats operation,hopefully through the ESOP wherein 10 percent of thenew company would be distributed among Esmarkstockholders as a dividend, 30 percent would be ownedby Esmark, and 60 percent by the employees; a plan tosellSwiftInternational;a tender offer for roughly 50percent of Esmark stock, priced between $55 and $60per share; and the funding of certain outstanding pensionobligations.Thus, the ESOP proposal was just a minorportion of a very large economic package, as measuredin dollar values.The board was in favor of the entire package, as pre-sented, including the ESOP plan .41 Direction was givento finalize and to put into proper form all the proposalscontained therein.Subsequent to the May board meeting, Kelly called ameeting,which was attended by certainmanagement of-ficialsof Esmark and of the fresh meats operation. Atthismeeting, presentation of the ESOP plan to the Unionwas discussed and it was determined that the plan shouldbe in writing and should reflect that the new fresh meatscompany would be a viable entity. The fresh meatspeople,Becker and others, thereafter worked up anESOP proposal that provided for, among other things,changes in the master agreement at Guymon, Moultrie,and Clovis and the retention of those plants.42 Otherconcessionswere also envisioned. Esmark people con-tributed language dealing with the financial part of theESOP as well aslanguage suggestedby the fresh meatspeople regarding contract concessions.4341 Certain changes in the percentage of ownership were agreed on; forexample,itwas decided Esmark would retain 37.5 percent of the newcompany or the total value of the assets that the new company wouldown, assets obtained from Esmark, were in excess of the amount thatcould be obtained from a loan based on the employees' wages. Since theemployees could not finance the entire transaction,Esmark decided toretain part ownership The investment was also considered as a means ofshowing faith in the new venture42 In the alternative plan to ESOP,these plants were to be closed,along with a lamb plant in Chino,aswell as the plant in Rochelle, Illi-nois49Robert Palenchar and Karl Becker were responsible in large partfor the preparation of the ESOP document on recommendations fromCopeland and Farren441On June 10, 1980, the ESOP plan was presented to theUnion. The meeting44 took place in the office of thepresident of the Union.45 Palenchar, at the request ofCopeland, acted as spokesman. He described to theUnion's representatives the total ESOP plan and thengave them copies of the written document. At the end ofhis presentation, the union representatives asked ques-tions and there was some discussion concerning the plan.WilliamWynn, president of the Union, stated that herecognized the seriousness of the situation and said thatthe plan would be given study and review in that light,although it was against the Union's philosophy to pro-mote employee ownership in companies. He promised ananswer in a matter of days.On receipt of the ESOP plan, the Union had an attor-ney review it. The attorneysuggestedthat the Unionreject the proposal and it was agreed by union officialsthat they should do so. The Union contacted Carl Taylorand a meeting was scheduled for June 23 in Washington.On that date Palenchar, Copeland, and Farren flew toWashington, D.C. for the meeting at which they expect-ed to hear from the Union regarding acceptance or re-jection of the ESOP plan. When they arrived at CarlTaylor's office, they were informed that he was alreadyover at Wynn's office and were advised to wait. WhenTaylor returned, he told them that he had already metwith Wynn, that the Union had rejected the ESOP pro-posal, had offered no counterproposal, and saw no needfor furthermeetings.After advising Kelly in Chicago ofthe events of the evening, the management group inWashington was instructed to return to Chicago in timefor an early morning meeting.At 8 a.m. on June 24a meetingtook place in Kelly'soffice, attended by various members of management ofEsmark, Swift & Company, and the fresh meats divisionaswell as by outside counsel. The purpose of the meet-ing was to decide what to do with the fresh meats unitsin light of the Union's rejection of the ESOP plan, con-sidering the fact that all other pieces of the restructuringprogram, including sale of the energy segment, were inplace. Those present had to determine how to dispose ofthe fresh meats operations and it was generally agreedthat all of fresh meats units should be closed down, butonly after giving proper notice to the Union as requiredby the contract and providing an opportunity to negoti-ate concerning the closings as required by law.Available alternatives were discussed, including shut-ting down the entire fresh meats operation and selling offthe assets. Kelly asked Sullivan if he wanted to keep anyof the fresh meats units, reminding him that he was ex-pected torun a consumerbranded products company.With few exceptions, however, it was determined that allfresh meats units were going to be closed.Later in the afternoon, Copeland got together with hispeople to consider whether there might be some otheralternative to dissolving the fresh meats division. They44 Present for management were Palenchar,Copeland, Farren, andCarl Taylor, Swift&Company's labor counsel.Present for the Unionwere William Wynn, president, and Lewie Anderson,acting vice presi-dent and director,packinghouse division41 The president's office is in Washington, D C. 442DECISIONS OF THENATIONALLABOR RELATIONS BOARDdecided that they should offer the plan considered earlierby him and his staff as an alternative to ESOP, that isthe plan to close all units and sell the assets.Institutionof the latter plan, however, would have meant the loss of6000 jobs, including Copeland's. As a result of this real-ization,Copelandmade arrangements to speak withKelly to see if yet a third plan could be worked out. Atthe subsequent meeting, Copeland met with Kelly to seeif he could convince him that there were viable possibili-ties superior to the considerations previously contemplat-ed.At themeeting,Copeland showed projected profit-and-loss statements with supporting balance sheets. Heidentified those units that could be operated at a profitand indicated how much money would be necessary tosupport them over the next several years. He also specifi-cally indicated which plants, in his opinion, should beclosed and ventured that closing costs at these plantsshould be stood by Esmark. He pinpointed Guymon,Oklahoma, and Moultrie, Georgia, as plants that shouldbe closed and noted that Clovis, New Mexico, already-scheduled for closing, should be closed also.46 In short,he outlined the possibility of establishing a new freshmeats company, and offered profit projections to supportits existence.Kelly was receptive and indicated that cer-tain European investors might be interested in investingin such a newly formed company, if not others. He sug-gested that Copeland put the idea into a brochure formfor him to take to Europe with him on an already-planned summer trip. Other members of management,present at the time, agreed. Sullivan, who was presentduring this meeting, asked Kelly if he should continue toconsider which fresh meats units he would want to keep.Kelly, apparently taken with Copeland's argument, re-plied negatively, advising Sullivan to discontinue anysuch study, and indicating that, at this point, it would becertainly better to sell the fresh meats business as a unit.On June 26, 1980, Esmark's board of directors met andapproved the proposed disposal of the fresh meats divi-sion and the energy segment,47 the tender offer of $55million, and the funding of the pension plan, in short, theentire package. The decision was made at the meetingthat certain plants and other facilities of Swift & Compa-ny should be closed48 or otherwise disposed of withEsmark picking up the closing costs;49 that the remain-ing units of the Swift fresh meats division should becomea separate company known as Swift Independent Pack-ingCompany (SIPCO), to be sold by Esmark withEsmark possibly retaining an ownership position; andthat Swift & Company should continue to operate in theprocessed foods area.Following the decision by the board of directors to ap-prove the entire package, steps were undertaken to effec-tuate its decision. Investment bankers were retained tosell the energy segment to major oil companies througha bidding procedure. Meanwhile Copeland and his subor-dinates had already decided which plants and sales units46 The closing of these plants did not necessarily mean that the newcompany would divest itself of them This had not yet been decided47 Vickers Energy Corporation.48 Guymon and Moultrie were included49 Such costs included severance pay,pension adjustments,and costsof retraining transfereeswould go into the new company and which ones were tobe closed or kept open. Similarly, they had the responsi-bility of carrying out the decision as to the creation andmanning50 ofnewly created departments made necessaryby the separation of the new company from both Swift& Company and Esmark. Completion of all these taskswas targeted for the end of the fiscal year, October 1980,atwhich time SIPCO was scheduled to be entirely inde-pendent. Esmark personnel were responsible for the ac-counting and auditing functions involved in the split upof operations and the closing of facilities. In particular,the Esmark people had to set up a reserve against the ex-pected losses connected with the closings.On June 26, Farren contacted Anderson to inform himof the forthcoming formal announcement concerning theclosing of certain master agreement facilities. Farren hadpreviously informed Anderson that the rejection of theESOP plan would result in such closings, and during theconversation of June 26 Farren specifically mentionedMoultrie,Guymon, Rochelle, and five sales units. OnJune 30 theclosing noticewas sent by Farren to Ander-son announcing the plants to be closed and the dates ofclosing, and offering to meet and discuss the effects ofthe planned closings. All announced closings were ap-proved by Kelly on behalf of Esmark.In August, Copeland continued to pursue his staffingefforts on behalf of SIPCO. At that time,during a dis-cussionwith Kelly, the latter suggested that EdwardHarrison and R. T. Briggs sit on SIPCO's board of di-rectors and that the compensation committee of theboard of directors consist of the two Esmark representa-tives and Copeland. Kelly also suggested that the boardbe comprised mostly of outsiders rather than of employ-ees and officers of the Company. Copeland compliedwith these suggestions although he also included on theboard the officers of SIPCO, also agreed to by Kelly.At the same time, further work was being done on for-mulating which plants and sales units should be includedwithin SIPCO. Permission was obtained to include theDes Moines plant, which had been closed for some time.InAugust also, it was finally decided to include theMoultrie and Guymonplants.In August, while SIPCO was still being put together,Copeland asked Farren to try to set up a meeting withAnderson to inform him of his plans with regard toSIPCO. A meeting was scheduled attended by Copeland,Farren, and Anderson. Although termed by Copeland as"a get-acquainted meeting," during which he advisedAnderson of the plan to sell SIPCO51 and leave Esmark,he also, for the first time, personally broached the sub-ject of getting relief from the master agreement in effectatMoultrie,Guymon, and Clovis. Copeland felt thatthese were good, modern plants which would fit in verywell with the new company but for the sole deficiencyso For example,Niese who had beenin charge of personnelat Swift &Company came over to SIPCO asvice president in chargeof employeerelations.Similarly,Copeland in late July or early AugustappointedKnight,vice president in chargeof beef, lamb, and labor.51At thetimeKellywas planninga trip to Europe to sell the compa-ny toinvestors in Great BritainorGermany. The trip tookplace, asplanned, on September 2 but was unsuccessful SWIFT INDEPENDENT CORP.that they were noncompetitive because of the laborcosts.Anderson reminded Copeland that Moultrie andGuymon were both under the master agreement and thatthe Union did not make midterm changes in the masteragreement.Copeland stated that he wanted to keepMoultrie and Guymon open, but would not do so if hehad to pay master agreement rates. Anderson said thatthere could be no reduction in benefits and that themaster agreement would have to stand.Copeland sug-gested that Anderson keep an open mind.Later, after Copeland put Knight in charge of laborrelations for SIPCO, he decided that he would introducehim to Anderson. A meeting was scheduled for August25 both for this purpose and to keep the Union posted onthe most recent events. He also wanted to discuss Moul-trie and Guymononce againwith Anderson. The meet-ing took place in Anderson's office in Washington. Afterintroductions,Copeland described to Anderson theprogress made toward separating SIPCO from Esmark,and informed him of future plans. Later in the meeting,Copeland again attempted to impress Anderson with thefact that the Moultrie and Guymon plants, if operating,would make the purchase of the company more attrac-tive to potential buyers but that under the present cir-cumstances they were not viable plants. He pointed outthatMoultrie was paying $14 per hour under the con-tract while competitors were paying only $6.50 per hourunder contracts with the same union and that neitherMoultrie nor Guymon was competitive. He told Ander-son that without relief those plants would have to beclosed.On the other hand, Copeland assured Andersonthat SIPCO would continue to apply the master agree-ment at any plants when it was competitive. Anderson,in response, was noncommittal, stating that he could notsee how any changes could be made in the master agree-ment.On September 10 the same three individuals met againto discuss SIPCO. This meeting took place in Chicago52at the behest of management, the purpose being to dis-cuss efforts being made to sell SIPCO and to also con-verse once again on the status of Guymon, Moultrie,Clovis, and the possible reopening of Des Moines. Morespecifically,Copeland and Knight asked Anderson if hehad come up with any way that he could change themaster agreement at these plants to make SIPCO morecompetitive and permit it to operate these plants. Ander-son replied that he had not. Copeland then told Ander-son that other packers had voiced interest in these plants,particularly inMoultrie.He advised Anderson that atpresent the plan was to let Esmark go ahead with theclosing in accordance with the master agreement terms,have Esmark to pick up all the closing costs, then sellthe company to outside interests, and then have the newowners open those plants, recognizing that the Unionstillhad bargaining rights but insisting on a new contract52Anderson described a meeting with Copeland in September inWashington,D.C Copeland denied meeting with Anderson after Septem-ber 10 I credit Copeland I believe Anderson was confused as to the Chi-cago meeting on September 10 with Copeland and a later meeting withKnight and Thompson in Washington443with competitive labor rates. 53 He analogized the plan tothe sale of a few years previously of the plant in Wilson,North Carolina, to Dinner Bell, which, after Swift &Company closed the plant, opened it up again the fol-lowing week with a new labor agreement far more com-petitive than the one Swift had had prior to the closing.Copelandarguedthat SIPCO,being a newcompany,was in the same position as Dinner Bell andthat theUnion should treat it the same way-that since SIPCOwould no longer be owned by Esmark, but would be anentirely new and independent company, it should havethe opportunity of negotiating a new, local, competitivecontract.Anderson replied that negotiations toward anew, local, more competitive contract could take placeafter the sale only if the company could get out fromunder the master agreement legally. That meant, accord-ing to Anderson, that Esmark would first have to sellover 50 percent of the ownership of SIPCO. With thiscaveat, Anderson then entered into a discussion with Co-peland and Knight concerning possible new competitiverates at the various plants. Generally, Anderson quotedcertain rates, lower than master agreement rates, whileCopeland argued that these rates were still noncompeti-tive.No agreement was reached. However, when Cope-land advised Anderson of SIPCO's interest in reopeningtheDes Moines plant'54 Anderson commented that hethought he could organize the employees and negotiate anew competitive contract with SIPCO for Des Moinesonce it was reopened. The parties agreed to discuss theDes Moines plant at a later date.On September 18, Knight and SIPCO counsel BruceThompson 55 met with Anderson and Al Vincent, his as-sistant,inWashington, D.C., to continue the discussionconcerning theMoultrie,Guymon, and Des Moinesplants.At this meeting, the plans concerning the closingof Moultrie and Guymon by Esmark and their reopeningby the newly sold SIPCO were reviewed with Andersonas was SIPCO's plan to reopen Des Moines if agreementcould be reached with the Union for competitive laborrates at that point. Anderson stated that with regard toMoultne and Guymon he wanted to go on record onceagain in stating the Union's position that it would notagree to any midterm modifications of the master agree-ment.He added that he understood what Knight wassaying about closing and opening plants at Moultrie andGuymon and that the Union, meaning the International,as Theposition of management at this time was that as long as Esmarkowned Swift&Company and SIPCO,all threewere bound by themaster agreement,that since Moultrie and Guymon were not economical-ly viable underthemaster agreement rates andtheUnionrefused toagree to make changes in these rates,these plants had to be closed, butonce Esmark sold SIPCO,the new owners would no longer be bound bythe master agreement and could negotiate a new contract after reopeningthese plants54 The Des Moines plant had been closed in 1979,was no longer underthe master agreement,and was therefore in a different position from theother plantsAsimilaroffer, according to Copeland, was made by An-derson regardingClovisAnderson denies this Other plants were like-wise discussedasAnderson testified concerning a meeting he had with Knight inWashington in SeptemberHe denied, however, that Thompson waspresentElsewhere he testified that he may have attended a meeting atwhich Thompson was present I credit Knight and Thompson on thispoint DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould not "stir the pot" regarding these plans providedthey werelegal.He addedthat he did not think theywere. He informed Knight and Thompson that althoughthe International would not cause any problems at thispoint, if the International changed its position regardingtheMoultrie and Guymon situaton, he would so advisethem.56 The discussion then moved to which units wereto be included within the new company and what con-tractswere to be applied. Knight informed Andersonthat certain plants and sales units would continue to op-erate under the master agreement whereas there wereothers that would not. Specifically, Knight reiteratedthat Des Moines, if opened, and Moultrie and Guymon,when opened, would operate under competitive agree-ments but all other plants then operating under themaster agreement would continue to do so. Followingthe September18meeting,and throughout October,Knight kept in touch with Anderson by telephone, advis-ing him of progress made toward splittingoff SIPCOfrom Swift & Company and Esmark. Des Moines, Moul-trie,and Guymon were also discussed.Regarding DesMoines, Anderson and Knight agreed to meet in Novem-ber to discuss the reopening of that plant. ConcerningMoultrie and Guymon, Knight relayed to Anderson hisunderstanding that those plants would be closed as ofDecember 28 as scheduled and would be reopened Janu-ary 10 or 15, 1981. Anderson replied thatas long as itwas legal they could go ahead.On September 30 and October 1 and 2, a major steptoward the restructuring of Esmark was accomplished.The energy segment was disposed of in three pieces tothree different buyers on these days. The total energydispositionwas valued at $1.1 billion. One of the pur-chasers,Mobil Transocean Corporation, a subsidiary ofMobil Oil, offered $60 per share for Esmark stock to Es-mark's public stockholders. The total value of the stockwas $715 million. The Esmark stock was then exchangedfor Esmark's stock in its subsidiary, Vickers Energy Cor-poration.The actual restructuring of Swift & Company, when itfinallyoccurred,was a piecemeal operation that ex-tended over a period of months. Thus, Swift & Compa-ny, as a subsidiary of Esmark, set up its own subsidiaryon September 3, 1980, called Transitory Food Proces-sors, Inc. On October 15, the name of Transitory FoodProcessors, Inc. was changed to Swift & Co., effectiveOctober 24. On October 21 the original Swift & Compa-ny transferred all of its assets except for its ongoing freshmeat division to Transitory Food Processors, Inc. (nowthe new Swift & Company) effective October 27. On Oc-tober 24, the name of the original Swift & Company wasofficially changed to Swift Independent Packing Compa-ny (SIPCO).57 At this time the various tangible and in-tangible assets, physical properties, as well as trademarks,notes, etc.,were divided between SIPCO (originallySwift & Company) and Swift & Company (previouslyTransitory Food Processors, Inc.). This amounted to66 Specific rates for the Des Moines Plant were discussed, but noagreement was reached at this time.sv In this way SIPCO became the successor to the original Swift &CompanyThiswas preferrable for financial purposes and tax consider-ationstransferring back to new Swift & Company its name,trademarks ,68 and everything else that did not apply di-rectly to freshmeat.The things that were directly relat-ed to the fresh meat end of the business were taken bySIPCO. On October 27, SIPCO declared a dividend ofall of (new) Swift & Company stock to Esmark. The netresult of all of these transactions was the splitting of theoriginalSwift& Company into two separate whollyowned subsidiaries o f Esmark; SIPCO, which ownedand operated the fresh meats business,and the new Swift& Company, which operated the remainder of the oper-ations.Along withthese changes there were also somechanges made in personnel. The board of directors of theoriginal Swift & Company resigned and then,for themost part, became members of the board of directors ofthe new Swift & Company, previously Transitory FoodProcessors, Inc. It was also about this time that Cope-land appointed a new board of directors for SIPCO andalso appointed Knight both president of beef, lamb, andlabor, and a member of the board of directors of SIPCO.After finally completing the separation in late October,the decision then had to be made as to how Esmarkwould dispose of SIPCO. Of the various alternatives,public offering, over a period of time, gained ascendancyas a consideration. Solomon Brothers and other invest-ment people were again consulted and it was agreed thatsale to the public was a viable option. It was thereforeagreed between Esmark and their various consultantsthat a public offeringb9 should be put together. Beckerand others worked on the problem from then on.The primary concern of thoseassignedto work on thepublic offeringissuewasthe pricing. A price multiple offour was being discussed, that is that the price for stockshould be four times the company's earnings. This wasdetermined to be the correct ratio because since hightechnology companies were selling at price multiples of20 or 25, hybrid energy companies were selling at a P/Eratio of 8 or 9, and food companies normally sold at apricemultiple of 6, it was felt that SIPCO would bemost salable at a P/E of 4. The next thing to think aboutwas the form of the sale, that is whether to sell direct tothe public, to create another holding companyand sellstock publicly in that holding company, or to use someother approach. All of these considerations were workedon beginning in October 1980 and extending into January1981.InOctober there was a meeting attended by officialsof Esmark, SIPCO, and certain investment underwriters.Thereafter, members of the investment firms visited thevarious plants and interviewed Copeland and otherSIPCO officials in order to get an overview of the oper-ation.Meanwhile, another meeting between Knight andAnderson was scheduled for and took place on Novem-ss Since Esmark was keeping the consumer branded products, thename "Swift"and "Swift Premium" on those products was important tothem.69A publ'c offering seemed feasible at this time because the facilitiesbeing operated at their locations seemed capable of being run at a profit,the product was proven,and Esmark had agreed to take the pension li-ability problem out of the picture SWIFT INDEPENDENT CORP.ber 5 in ChicagoatKnight's request;the purpose beingto keep Anderson abreast of progressbeingmade atSIPCO. At the meeting, Knight reiterated that SIPCOwas to be independent, that in order to operate the plantsatMoultrie and Guymon, relief would be necessary forthis reason, SIPCO would not apply themaster agree-ment at those plants. Once againAnderson refused tomake any concessionsand advised Knight that in hisopinion theplan was unlawful.Nevertheless, Knight ad-vised Anderson that incorporation papers had been filedfor SIPCO, that brokerage firms had been engaged tohandle the forthcoming public sale of stock, whichwould probably occur in January 1981. Knight thenlisted theplants and units thatSIPCO planned to operateand those planned to close. He advised Anderson that allplants currently under themaster agreementwould con-tinue to operate as before except for Moultrie andGuymon. With respect to those twoplants,Knight toldAnderson that it washis present intentionto close thosetwo plants and have SIPCO open them up again after 2weeks. At the time of reopening, SIPCO negotiated anew local contract with the Union, which would bemore competitivethan the master agreement;that is tosay, it would contain provisions less favorable to the em-ployees.Yet,KnightassuredAnderson that continuousservice would be recognized for all employees at Moul-trie and Guymonaswell as elsewhere.Anderson askedthat Knight put everything in writing and Knight agreedto do so. Finally, Knight advised Anderson that theCompany probably could not be sold by January 15. Inorder not to have Moultrie and Guymon closed for toolong a period of time, he asked Anderson about the pos-sibility of the Company opening up these facilities beforethe sale wascompletely finalized. Knight explained thattoo long a period of closure would interfere with thesupply of animals, distribution, and sales, and the experi-enced labor supply. As things stood at the time, the twoplantswere scheduled to close down December 28 andthe sale was not expected to be finalized until February1.The 5 or 6 weeks of shut down was considered unac-ceptable to Knight. Anderson refused to go along withKnight's requeststating onceagain that the master agree-ment could not be altered and that if the procedure thatKnightsuggestedwas not legal he could not go alongwith it. Knight then requested, as an alternative, that theclosing dates be extended. Anderson did not commithimself at the time and the two agreed to meet and dis-cuss it again in a few days. Two days later, however,they talked by telephone and Anderson took the positionthat if the closings were delayed, it would require, ac-cording to the contract, a second closing notice and a 6-month extension of operations for the plants. Knight re-jected this position.On December 8, Knight met with Anderson in Wash-ington and brought with him a draftcontainingthe infor-mation that Anderson had asked on November 5 to beput in writing. The draft listed the SIPCO plants thatwere to continue under themaster agreement,the pro-posed action to be taken at Moultrie and Guymon, aspreviously discussed, and the fact that SIPCO was goingpublicwith a timetable for accomplishing it. The con-tents of the draft were discussed as were other matters of445mutual interest,includingthe opening of Des Moines andthe possible closing of the Tampa80 and Chino facilities.During themeetingKnight made notes on how the lettershould be changed to reflect what Anderson wanted toget in writing. Regarding the Moultrie and Guymonplants,Anderson advised Knight that if what manage-ment was planning to do was legal the Union would notobstruct its action although it would not give the plan itsblessing.On December 11 Knight sent to Anderson theletter containing the information requested by Andersonon November 5 and discussed by those two individualson that dateand onDecember 8.Shortly after the mailing of the December 11 letter,Knight contacted Anderson and suggested another meet-ing to be attended by not only himself and Anderson butalso by their attorneys, the object being to discuss cer-tain problems that had evolved due to the Union's refus-al either to permit SIPCO to extend the closing date forMoultrie and Guymon beyond December 28 or to openthe plants early and the fact that the public sale probablywas not going to take place until some time in March.The meeting was held in Chicago on December 17 andwas attended by Knight and his attorney, Bruce Thomp-son, while Anderson was accompanied by in-house coun-sel Stan Gacek. At this meeting, Knight explained onceagain that SIPCO was going public and would be com-pletely independent from both Swift & Company andEsmark. He reiterated that the plan was for SIPCO toclose down while still owned by Esmark and to be re-opened after the public sale. He attempted to convinceAnderson and Gacek that the procedure was totallylegal.He noted, however, that the Company was in abind because it had already given notice that it was clos-ingMoultrie and Guymon on December 28, but that itnow appeared that the public sale of stock could not becompleted until March. Knight explained the problemsthatwould attend a prolonged period of closure andtried to obtain agreement from Anderson and Gacek tolet SIPCO open Moultne and Guymon early, before thepublicsale inorder to cut down the period of closure.He offered his assurances as he had in his December 11letter that if the process of becoming a publicly held in-dependent corporation were not completed within a rea-sonable length of time after the opening of the GuymonandMoultrie facilities, the company would recognizeretroactively the terms and conditions previously provid-ed to the employees at these locations under the contractbetween Swift & Company and the Union, i.e., themaster agreement. Anderson replied that in his opinionwhat the Company was doing wasillegal,that SIPCOwas not going to be independent of Swift & Companyand Esmark, and that what it was doing at Moultrie andGuymon was likewise illegal. He added that the Unionwould not go along with it. Gacek added that theUnion's position was clear-that if the Company openedMoultne and Guymon before the sale by Esmark of theSIPCO stock it would be an alter ego situation, and the60 Tampa was a facility that was under the master agreement and wassuffering competitivelyKnight informed Anderson that if relief were notobtained it too might have to be closed Anderson replied that he coulddo nothing about the situation at the time 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion would object to such an action on the Company'spart as illegal unless the openings were under the masteragreement.Any opening of the plants after the sale ofstock would be all right provided it was legal. Thomp-son explained how there would be a new corporatestructure thatwould hopefully insulate the Companyfrom legal problems arising from the alter ego situationatMoultrie and Guymon, which at any rate would be avery short period, subsequently corrected by the publicoffering.Despite Thompson's argument, neither Ander-son nor Gacek were convinced and maintained their po-sition that the Union would not agree to the opening ofthese facilities prior to the completion of the public of-fering.They added that the Companies could changetheir names all they wanted but they were still all thesame and the master agreement should apply.Havingfailed with this approach, Knight then asked, once again,about the possibility of extending the closing notice atMoultrie and Guymon. Anderson refused and suggestedthat the company might rescind its earlier notices butadded that if it did, it would be obligated under the con-tract to give the workers another 6-month notice of clos-ing.Knight replied that the company would likely beforced to unilaterally extend the notice of closing atMoultrie and Guymon. On December 22 Knight contact-ed Anderson by phone once again regarding the exten-sion of the closing notice and informed him that thecompany had decided to extend the closing date toMarch 7, 1981.61 Knight confirmed this conversation ina letter to Anderson of the same date. Similarly, noticesof the extended closing date were posted at each plant.In December work was undertaken on the filing of theSIPCO prospectus after meetings attended by underwrit-ers and members of SIPCO management. The actualwork in the prospectus, registration, and other docu-ments began in December and continued on into Januaryand February. This work was done by underwriters,their counsel, as well as SIPCO and Esmark people. Atthe same time discussions took place during which con-siderationwas given as to the form of the forthcomingpublic sale, that is whether SIPCO should simply issuethe stock itself or whether there should be created an-other holding company. For accounting and tax purposesthe latter course was decided upon. On January 26,Esmark incorporated Swift Independent Corporation62with an authorization of 10 million shares of votingcommon stock and 155,00063 shares of nonvoting con-vertible common stock. On February 13 Knight metwith Anderson once again to bring him up to date onprogress made toward SIC's going public. During thismeeting he furnished Anderson with a draft of SIC'sprospectus and informed him of progress made so far.Once again he broached the subject of the Moultrie andGuymon plants and their scheduled reopening in Aprilafter the public offering of the SIC stock. These subjectswere also discussed in the prospectus. When Knight reit-61Subsequently, the closing dates were extended to April 3, withnotice being given to the Union by letter dated February 17, then ex-tended further to April 17 or 1862 Initially Swift Independent Holding Company.53 The 155,000 shares were subsequently issued to SIC officers as pay-ment to them for work performed during its organizationerated his desire of relief from the master agreement atthese two locations, Anderson refused once again togrant relief and told Knight that the plan outlined byKnight and contained in the prospectus was illegal.Knight disagreed and no change in the position of eitherparty resulted.Following the incorporation of SIC, Arthur Rollinwas chosen as its sole director. 64 Rollin, an outside at-torney and not connected with Esmark, immediately un-dertook the election of officers and directors, adoption ofbylaws, and other necessary organizational proceduresfor the new corporation. After accomplishing the organi-zational aims,Rollin resigned and elected a replacementboard of directors, which consisted of 10 persons whowere affiliated with SIPCO. The officers and directors ofSIPCO thus became officers and directors of SIC. Sever-aladditionaloutside individualsunconnectedwithSIPCO or Esmark were also chosen as directors. The di-rectors were actually chosen by Copeland.On February 23 Esmark and SIC entered into anagreement in which all the outstanding stock of SIPCOwould be sold by Esmark to SIC. In payment SICagreed to deliver to Esmark $100million 65 inthe formof a demand note at 15 percent. SIC agreed in the samedocument to file with the Security and Exchange Com-mission a registration statement to sell shares of its own(SIC's) stock through public distribution; Esmark to ac-quire the option of purchasing from SIC 4.5 millionshares of such stock conditioned upon a firm underwrit-ing agreement whereby the underwriters would agree topurchase at least 2.5 million shares from Esmark. It wasfurther agreed that SIC would deliver the 4.5 millionshares of SIC stock and a $35 million subordinated noteto Esmark in return for the $100 million note previouslydelivered to Esmark for the SIPCO stock. It was agreedabout this time also that Esmark would retain a certainminority percentage of the SIC stock because the under-writers did not feel they could sell all of it to the publicand because Esmark's keeping a certain percentagewould indicate faith in the new venture.Back in December 1980, SIPCO had hired a new gen-eral counsel, Thomas McKay. Bruce Thompson subse-quently advised McKay of SIPCO'S plan to close Moul-trieand Guymon and open them up again after thepublic sale as a new and independent company. Thomp-son informedMcKay that inasmuch as the closingswould take place at a time when SIPCO was still ownedby Esmark, and would subsequently be reopened at atime when SIPCO was publicly owned and independentof Esmark, SIPCO would at the time of the reopening bea successor company and the plan was therefore legallyjustified.66McKay agreed with Thompson as to the jus-64Rollin,who was chosen by Esmark'sassistant general counsel,Becker, also became SIC's sole stockholder when he was issued 100shares of voting stock at the price of $100065 It was agreed in the document that SIPCO's assets were bookvalued at approximately$166 5 million so that the$100 million being paidfor them was considerably less than their worth66The time between the closing and reopening was considered byThompson to be an interim transitional period SWIFT INDEPENDENT CORP.447tification of the planned course of action but during sev-eral conversations in January and February noted thatsince the employees at Moultrie and Guymon were beingtreateddifferently from the employees of the otherSIPCO plants,67 perhaps it would be beneficial for pur-poses of communication to create a new subsidiary com-pany just to operate Moultrie and Guymon to impress ontheir employees that they were, indeed, working for anentirely new and independent company.°8On February 24, New Sipco,Inc.was incorporated.SIC became its sole stockholder and SIC's board of di-rectors and principal officers became the board of direc-tors and principle officers of New Sipco, Inc. On thesame day SIC filed its registration statement,effectiveApril 22, the latter date being the earliest date whenstock in that company could, by law, be sold. Esmark, ofcourse,was responsible for issuance of the stock.In late March, Knight received a telephone call fromAnderson who advised him that he and the Union's at-torney had reviewed the various documents that hadbeen filed and it appeared to them that SIPCO was noth-ing more than Swift& Company witha new name andtherefore if Moultrie and Guymon were reopened theywould still be under the master agreement. Andersontold Knight that the Union intended to take action, thatis file an unfair labor practice charge if the company pur-sued its announced plans with regard to Moultrie andGuymon. Knight advised Anderson that in his opinionthere was nothing illegal about the Company's plan andsuggested a meeting between the attorneys for the partiesand themselves to discuss the matter. On April 2 themeeting took place in Chicago. The positions of the par-tieswere repeated but the problem was not resolved. Itwas agreed that resolution of the problem would likelyhave to be through arbitration, through the filing of anunfair labor practice or through the initiation of a law-suit.Though an additional telephone conversation fol-lowed the next day and at least one letter from Andersonto Knight followed thereafter, both of which dealt withthe same problem, the problem remained unresolved.On April 11, the February 23 agreement betweenEsmark and SIC was effectuated. On that date Esmarkbecame the holder of the $100 million note89 from SICwith the conditional option to purchase SIC stock asnoted supra. SIC, on the same date, acquired all ofSIPCO's outstanding stock.Esmark assumed all ofSIPCO's liability for outstanding checks as of the closeof business that day. On that day also, the connection be-tween SIPCO's banking system and Esmark's bankingsystem, which required daily adjustments to take care of67Moultrie and Guymon employees,unlike employees at other SIPCOplants,would receive benefits under the closing provisions of the masteragreement,would then be out of work for a short period of time, andthen would be hired under new local contract provisions with fewer ben-efits than employees at other plants continuing to work under the masteragreement86 Thompson testified that labor law considerations were not discussedwhen the creation of the entirely new company was under discussion Al-though I agree with the General Counsel that this statement is difficult tocredit, I nevertheless find,in either case,that the answer is irrelevant andwould not affect the decision here.69 The book value of SIPCO'S assets were calculated at $166 5 million,in accordance with the earlier agreement, described supra.surplusesand deficitswas permanently severed andSIPCO, in this respectalso,becameindependent ofEsmark management.Similarly, SIC/SIPCO thereafterpicked upallcharges relating toSIPCO operationsexcept for the closing costs for Moultrie and Guymonthat, by prior agreement, were paid for by Esmark aspart of the cost of thereorganization.On April 17 Moultrie and Guymon were closed. Allemployeesreceived their full closing benefits fromEsmark asrequired by themaster agreement.70 Benefitswere paid to separated employees at Moultrie andGuymon at special offices away from the plants to whichpersonnelfiles and other records had been transported.The purpose was apparentlyto emphasizethe fact thatSIPCO and the oldfresh meatsdivision of Swift & Com-pany were entirely differentcompaniesfrom New Sipco,Inc.; that SIPCO and the oldfreshmeatsdivision, bothof which had been owned by Esmark and both of whichhad employed the employees being terminated, shouldnot be consideredthe same asNew Sipco, Inc.; thatNew Sipco, Inc., which was to be owned by SIC and towhich theplants andother assets had been transferred onApril 11, and for whom most of the employees wouldwork if and when hired by New Sipco, Inc., should berecognized as a new employer.7 iOn April 21 the underwriters of the SIC stock metwith Esmarkmanagementand agreed on the price atwhich the stock would be sold. The stock was to be soldto the public at $15 per share with $1.05 of each share togo to the underwriters. The following day, April 22,Esmark entered into an underwriting agreement withSolomonBrothers, then exercised its option to acquirethe stock72 and the $35 million SIC note in exchange forthe $100 million SIC note. The registration statementbecame effective and the public offering took place. Theunderwriters purchased 2.5 million shares of SIC stockfrom Esmark for resale to the public. The offer wascompletely sold out in less than 2 hours. Since the under-writers had an option to buy an additional 250,000shares,they exercised that option and sold these addi-tional shares, also on April 22. In addition there were the345,000 shares issued in connection with a SIC employeebenefit plan73 and 155,000 shares of nonvoting stockissued to certain SIPCO employees for a total of $5 mil-lion sharesissued.Thus, as of April 22 Esmark ceased its100-percent control of SIC and SIPCO and became a 35-percent minority stockholder with no option or agree-ment outstanding to purchase additional SIC stock. Withthe completion of all transactions, Esmark in effect real-ized just under $100 million forits saleof SIPCO in theform of the $35 million note from SIC, approximately70 A grievance was filed by the Union concerning the Company's ex-tension of the closing date,which was still pending at the time the hear-ing was in progress71 Since the Union had been apprised of the entire plan over a periodof several months, this separation of termination and hiring can hardly beconsidered a subterfuge of any kind72 There were 1,750,000 shares of stock The transaction was complet-ed April 2973 The outstanding shares previously owned by Rollin were purchasedon April 22 by SIC 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD$38 million in cash from the public We of SIC stock,and the retention of about $25 million in SIC stock.On April 26 Phil Immesote, secretary-treasurer ofGuymon, Local 340 of the Union called Richard Knight.Knight knew Immesote from their previous contactsconcerning grievances at the Guymon plant. Immesoteadvised Knight that when the plant was ready to open,he, Immesote, was ready to sit down and work out anagreement. Knight advised Immesote that he would keepin touch, but did nothing more. In particular, Knight didnot call Anderson to let him know of Immesote's call.According to Knight, he believed that Immesote hadAnderson's blessing on entering into a local agreement.Following receipt of the telephone call from Imme-sote,Knight discussed its content with Copeland. To-gether they decided to take Immesote up on his offer.On April 30 Knight sent Anderson two letters, one bear-ing the SIPCO letterhead, the other on New Sipco, Inc.stationery. The SIPCO letter advised Anderson that SIChad gone public and had purchased the assets of SIPCO.It also informedAnderson that SIC's wholly owned sub-sidiary, the newly created New Sipco, Inc., now ownedtheMoultrie and Guymon plants. The letter also statedthat SIPCO's board of directors had decided to retain itscurrent work force at each of its existing operations cur-rentlyoperating under the master agreement, listingGlenwood,Iowa;NationalCity,Illinois;SiouxCity,Iowa;Charleston,SouthCarolina;Columbia,SouthCarolina; and New Orleans, Louisiana. It then stated thatas a successor employer it recognized its obligation tobargain with the Union concerning these locations, butstated also that it had the right under the circumstancesto establishinitialterms and conditions of employment ateach of the facilities named pending the outcome of suchbargaining. The SIPCO letter then announced that "theSIC and SIPCO Boards have opted to have SIPCOadopt the terms and conditions of the Master Agree-ment-regarding the SIPCO facilities listed. . . ." Final-ly, the letter advised Anderson that SIC/SIPCO hadelected to credit all previous service to employees work-ing under the master agreement.The second letter, the New Sipco, Inc. letter, in addi-tion to repeating certain information contained in thefirst letter, also advisedAnderson that SIC and NewSipco, Inc. had decided to open their Moultrie andGuymon facilities effective May 5, 1981, and that em-ployees at these new operations would be working underterms and conditions "still under consideration." Theletter advised Anderson that the new terms and condi-tions of employment would be made known to applicantsat the time offers of employment were made and that ap-plications from former employees would be considered.Although neither of the two April 30 letters to Ander-son mentioned Immesote, about the same day, Knight in-structedGuymon Plant Superintendent Ray Heimbouchto contact Immesote and request a meeting to start nego-tiations toward a new contract. Heimbouch did so, and ameeting was scheduled for and was held on May 1 atwhich contract negotiations were initiated.BeginningaboutMay 3, interviews of job applicantswere undertaken at Moultrie. Most of the old SIPCOemployeeswere rehired as new employees of NewSipco, Inc. after filling out applications, taking physicals,and being advised of the new terms and conditions ofemployment. These terms and conditions of employmentwere determined by Knight, with input from local plantmanagement.No one from Swift & Company or fromEsmark had any input into these considerations.Meanwhile, regarding Guymon, Knight and the localmanagement had decided on wages and other conditionsof employment for the employees at that plant just asthey had at Moultrie. The same procedure was usedduring the interviews-new applications, physicals,etc.-but then contract negotiations that had begun onMay 1 resulted in a contract being finalized on May 6.The conditions of employment of the employees weretherefore governed by the provisions of this local agree-ment,which was eventually ratified by the Guymon em-ployees on May 11. As was the case at Moultrie, almostall the newly hired employees were the same employeeswho previously had worked for SIPCO. The contractwas negotiated by Immesote and local management.74No one from Esmark or Swift & Company participated.On May 7 Anderson heard indirectly that a contracthad been finalized at Guymon. He called Knight who ac-knowledged that a contract had, in fact, been reached.Anderson objected thatImmesotehad no authority toenter into any local agreement and stated that the localcontract was invalid. Knight replied that he thought thatImmesote had Anderson's "blessing" to negotiate thecontract. Anderson denied that Immesote had his "bless-ing" and reiterated that the local contract was void. Thefollowing day, May 8, Anderson sent Knight a telegraminwhich he noted that discussion between the Companyand a local union representative concerning terms andconditions of employment at Guymon had taken place.He advised that the Company was required to continueto recognize and bargain with the International and thatthe terms of the master agreement still applied to theMoultrie and Guymon plants. He added that the Compa-ny had always bargained on contract terms only with theInternational and that no local union had authority toenter into any bargaining agreement covering eitherMoultrie or Guymon without the International's approv-al.He further noted that the International had not ap-proved any negotiations at the local level at Moultrie orGuymon nor approved any of the terms and conditionsof employment discussed or agreed at those locations.Anderson demanded thatnegotiationsfor local contractsatMoultrie or Guymon cease and that the Companycontinue to bargain solely with the International andcontinue to apply the terms of the master agreement. De-spiteAnderson's telegram, the Immesote contract wasratified by the local membership that night and Guy-mon's management was so informed by telegram the fol-lowing day. On May 12 Knight replied to Anderson'sa: Immesote had negotiated other local labor agreementson behalf ofLocal340 where the plants were not coveredby themaster agreementOtherlocal unions'officialshad done likewise at other locations InMarch 1981 a new program was approvedby the Union's Internationalexecutive board wherebyany localagreement would first haveto be sub-mitted to the International for approvalbefore it could be finalized orratifiedlocally SWIFT INDEPENDENT CORP.telegram informing him of the local contract's ratifica-tion and the fact that the Company planned to com-mence operations at Guymon on May 14 under the termsof the localagreement.Knight advised Anderson furtherthat the Company's actions had been legal but offered tomeet and discuss the labor situation. Guymon was, infact, opened on May 14.75On May 29Immesotewrote Knight a letter in whichhe stated that the contract that he had signed was voidand that he was recinding both his signature and the rati-fication.76 On June 1, Anderson wrote a letter to Knightreferring to Immesote's position and reiterating the Inter-national'sposition that it alone was the sole representa-tive of the Guymon employees and the master agreementcontinued in effect. On June 377 Anderson wrote a simi-lar letter to Knight regarding the Moultrie plant. Despitethe positions taken byImmesotein his letter of May 29and by the International in Anderson's letter of June 3,theGuymon local contract was, according to Knight,nevertheless implemented and dues continued to be de-ducted in accordance with that contract and turned overto the Union right up to the time of the hearing. Similar-ly, again according to Knight, grievances have been filedand processed under the new contract.2.TampaPrior to the reorganization, the conversion of the freshmeats division into SIPCO and the public sale of SICand its subsidiaries, employees of Swift & Company hadthe right under the master agreement to transfer to otherplantswhenever a plant closed. SIPCO took the posi-tion, once it became independent from Swift & Companyand from Esmark, that it no longer had any obligationregarding the transfer under the master agreement be-cause the master agreement no longer applied. This toowas the position of Swift & Company at that point intime.Prior to the public sale of SIC in April 1981, Swift &Company's fresh meats division (SIPCO), still owned byEsmark, announced the closing of its Tampa sales unitfacility. In a memorandum from B. H. Cowart at theTampa installation to Copeland, dated February 4, 1981,Cowart noted how Swift & Company had operated thesalesand distribution system located at Tampa since1962. He further commented in the memorandum how inNovember 1980, with the reorganization of Swift &Company, jurisdiction of the sales operation was as-sumed by SIPCO with Swift & Company serving aslandlord.78 He recommended in this memo that for eco-nomic reasons the Tampa facility be closed and that inaccordance with the master agreement the announcementof closure be made on February 6 with the final shut-76 Neither Esmark nor Swift & Company played any part in the deci-sion to reopen Moultrie or Guymon76 This letter was sent sometime after a meeting took place in Wash-ington,D.C at whichImmesote was threatenedby theInternational withremoval from office and the local with receivership unless the local con-tract was voided77 Thereis some question whether the June 1 and 3 letters were re-ceived78 Swift&Company continued to operate a processing facility on thesame premises adjacent to the SIPCO operation449down scheduled for August 8, 1981. Copeland, in amemorandumto Sullivan dated February 5, agreed withCoward and recommended that notification of the clos-ing and the giving of the 6 months' notice to employeesshould come from Swift & Company rather than fromSIPCO as the contract (master agreement)that con-trolledwas between Swift & Company and the Union.On February 979 Knight wrote to Anderson notifyinghim of theplanned closingof the Tampa sales unit as ofAugust 7, 1981.80 The notice of closingcontained anoffer to meet to discussimplementationof the closingprovisions of the masteragreement.Upon closing of theTampa sales unit inAugust, employees working thereunder themaster agreementwere permitted to transfer toother masteragreementfacilities of SIPCO. They werenot,however, permitted to transfer toMoultrie orGuymon or to Swift & Company facilities.B. Respondents' OperationsBefore and After thePublic Sale1.EsmarkFollowing the public sale of SIC stock, Esmark con-tinued to operate, as it had before, as a holding company.The president of the corporation, Donald Kelly, contin-ued as chief executive, and the top officials of the corpo-ration and its subsidiaries continued to report directly tohim. These were the various presidents of the whollyowned subsidiaries, including Swift & Company andEstech; Edward J. Harrison, vice president and generalcounsel of Esmark; Robert E. Palenchar, vice president,corporate affairs and personnel of Esmark; and RobertBriggs,81 senior vice president, finance, Esmark. Follow-ing the public sale, however, no one from SIC, SIPCO,or New Sipco, Inc. reported to Kelly nor to anyone elsefrom Esmark. Palenchar, who in his role as vice presi-dent for corporate affairs and personnel, continues tohireEsmark executives and occasionally executives forits subsidiaries, and who still is in charge of their com-pensation as well as incentive plans, stock options, long-term growth plans, and pension plans, has had nothing todo with the hiring of executives for SIC, SIPCO, orNew Sipco,Inc. sinceprior to the public sale of SICstock in April 1981. Similarly, Palenchar's chief assistant,manager,supervisesthreemanagement employees:Douglas Empey, director of benefits, who is in charge ofpension plans, hospitalization plans, and life and disabilityplans;Norris Ewald, director of compensation (Esmark'spersonnel director),who is in charge of stock optionplans,management incentive, and growth plans; andSteveWard, pension administrator, who keeps pensionrecords current and implements action initiated by sub-sidiary companies. These people who historically haveacted as advisers to the operating (subsidiary) companiesin their special fields have had no such contacts withSIC, SIPCO, or New Sipco, Inc. since April 1981.78 Notice to employeesof the closing was made thesame day80 Though Knightwas atthe time vicepresidentof beef, lamb, andlabor for SIPCO, the letterwas underthe Swift & Companyletterhead81 Briggs isone of SIPCO's board of directors 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHistorically, there have been in existence several pen-sion plans affecting various employees of Esmark and itswholly owned subsidiaries, including plans for Esmarksalaried employees, Swift & Company salaried employ-ees, Swift & Company nonsalaried employees, Swift re-tirees,Eschem salaried employees, Eschem nonsalariedemployees, Estech salaried employees, and Estech nonsa-laried employees. Each of these plans has its own pen-sion board, each manned by Esmark. In addition, certainsubsidiaries have their own pension plans that are not apart of the Esmark plan. When an employee of Swift &Company wishes to retire, that employee fills out a re-tirement form at his own company. This form is for-warded to Esmark where the amount in question is cal-culated. Questions concerning the amounts due under thevariousEsmark plans are forwarded to its board forreview. Palenchar is chairman of the pension board atEsmark and various members of management are itsmembers. Since April 1981 and the public sale, none ofthe Esmark pension boards nor any Esmark employeehas had anything to do with any pension plan coveringSIC, SIPCO, or New Sipco, Inc. employees.Esmark had historically maintained stock option planscovering salaried employees of Esmark and its subsidiar-ies.Esmark, through its compensation committee, itschairman, Palenchar, and its director, Ewald, determineshow much stock is to be made available for itself and foritssubsidiaries.The subsidiaries then each decide howmuch of the amount of stock made available to it shouldbe allocated among its own eligible employees and, basedon this decision, makes a request. The stock so allocatedisEsmark stock. The Esmark compensation committeenext considers the requests received from the subsidiariesand presents these requests to the board of directors forapproval.No employee of SIC, SIPCO, or New Sipcohas participated in these plans since April 1981 and infact no employee of SIC or New Sipco, Inc. had everdone so.Esmark, over the years, has operated incentive plansand growth plans on behalf of certain of its employeesand employees of its subsidiaries. Since April 11, 1981,however, employees of SIC, SIPCO, and New Sipcohave not participatedin these planseither.Esmark has historically filed a consolidated tax returnreflecting its earnings and the earnings of its subsidiaries(those of which it owns 80 percent) including Swift &Company and Estech. The 1981 fiscal year tax reportwill include SIPCO income up to April 11, 1981, but notthereafter.The 1982 fiscal year tax report will not in-clude SIPCOearnings.SIC and New Sipco have neverbeen included in Esmark tax returns.Over the years Esmark has been self-insured wherestate law permitted. Otherwise, where state law required,Esmark obtained outside insurance. In the former case,the practice has been for Esmark's subsidiaries to main-tain risk management departments, which self-insured forproduct liability up to $50,000. Esmark's own risk man-agement department maintained additional coverage to acertain higher dollar value. Outside insurance companiesfurnished insurance to a still higher amount. Subsequentto April 1981 Esmark continued these practices for Swift& Company and other subsidiaries. In October 1980, inpreparation for its independence, SIPCO began to handleitsown insurance, and by April Esmark no longer per-formed any insurance functions for SIC, SIPCO, or NewSipco.Esmark's subsidiaries have always done their own ad-vertisingof their products. Esmark would advertisesolely to the financial community in such newspapers astheWall Street Journal and leading newspapers based inthe financial centers of the country. The advertising wasundertaken for the purpose of making potential Esmarkinvestors aware of the various holdings of Esmark and,for that reason, would mention the subsidiaries by nameaswell as their chief products. Similarly, and for likereasons,Esmark would advertise on television. SinceApril 1981, Esmark has had no connection with advertis-ing of SIC, SIPCO, or New Sipco products or services.Although Esmark has itself prepared booklets describ-ing health care available to employees, the administrationof the health care plan is handled by an outside serviceagency. Esmark has nothing to do with any health careplan covering SIC, SIPCO, or New Sipco employees.In sum, Esmark does not perform any services forSIC, SIPCO, or New Sipco nor does it share physical fa-cilitiesor departmental or staff functions with SIC,SIPCO, or New Sipco.2.Swift & CompanySince its separationfrom SIPCO, Swift & Companyhas been engaged in the manufacture, sale, distribution,and marketing of processedmeats,turkeys, cheese, anddry grocery products in the United States, United King-dom, Europe,Panama,Puerto, and Japan. Unlike beforethe separation of SIPCO, it no longer slaughtersanimalsexcept turkeys. Swift operates no fresh meat plants in theUnited States.82 Its executive offices are still located inChicago at 115 W. Jackson Blvd. on the 11th and partsof the 8th, 9th, and 10th floors.Swift & Company board of directors and officers, inlarge part, remained the same after the separation of itsfresh meats division and the latter's conversion to SIPCOand public sale in April 1981 as they had been in 1980.Notable among the exceptions are, of course, Copelandand Knight, both of whom left Swift & Company for po-sitionswith SIPCO. Copeland, who had been on Swift &Company's board of directors and who was, at the time,president, fresh meats division and Knight who had beenvice president, service, then vice president, beef, lamband labor, broke all ties with Swift & Company whenSIPCO became independent in April 1981.Swift & Company's labor relations are procedurallyadministered today as they were prior to the creation ofSIPCO. Joseph Sullivan, Swift & Company's president,is responsible for its labor relations but has delegated au-thority in this area to Richard Greene, vice president ofindustrialrelationsat the corporate level. At the plantlevel each plantmanager negotiateshis own contract,8382 Swift & Company's international division does operate fresh meatsfacilities overseas83 In suchareas asinsurance, Swift & Company may seek advise fromspecialists at Esmark dust as it could in the past SWIFT INDEPENDENT CORP.451assisted by his vice president and general manager in agiven area.These people work closely with Greene. Inplants covered by the master agreement, the same proce-dure is used for negotiating purposes as well as for pur-poses of administering the contract. In the grievance andarbitration field, the individual plant managers and thelegal departments work closely with Green until the ar-bitration level is reached, at which point Greene and theSwift & Company legal department handle the matter.The individuals in charge of industrial relations and whonegotiateon behalf Swift & Company are different fromthosewho are in charge of industrial relations at, andwho negotiate on behalf of, SIPCO and New Sipco.During the fiscal year 1981 Swift & Company's salesgrossed $1.5 billion and purchases were valued at $1 bil-lion.Of the purchases, between $70 and $80 millionworth of products came from SIPCO and New Sipco.Purchases were of fresh meats for processing at Swift &Company's own plants. The same guidelines were usedinmaking these purchases as were used in making pur-chases from any other sources, i.e., competitive price,quality of product, and service.3.SIC, SIPCO, and New SipcoToday, SIC is a publicly owned holding company thatowns SIPCO and New Sipco. Like Esmark, it does notproduce nor manufacture goods. Its primary concern iswith selling its own stock, and this can best be achievedby making certain that the financial community is awarethat its subsidiaries, SIPCO and New Sipco, are success-ful in sellingtheir products.Since April 1981, SIC has paid quarterly dividends toallof its stockholders of common stock, includingEsmark.84 As a matter of fact, following the separationof SIPCO from Swift & Company and the public sale ofSIC stock, Esmark has been enjoying better returns fromitscombined investments in Swift & Company and inSIC85than it had from Swift & Company before the re-structuring.SIPCO is one of SIC's wholly owned subsidiaries. Itprocesses fresh beef, lamb, pork, and manufacturesfrozenmeats and markets them at various plantsthroughout the United States.New Sipco, Inc. is the other of SIC's two whollyowned subsidiaries. It processes fresh beef at itsGuymon, Oklahoma plant and fresh pork at its Moultrie,Georgia plant.After April 1981,personnelat the various SIPCO andNew Sipco plants remained pretty much the same asbefore. Plant managers and salaried employees86 at the84 BeforeApril 1981 Esmarkalso received dividends.85 SIC is now soldon the AmericanExchange whereaspreviously ithad been sold over the counter.86 Richard Knightopenly testifiedthat there was never any questionthat the same executives who were incharge beforethe closing ofGuymon andMoultriewouldremain in charge after their reopening.Thus,he, himself,who had beenvice president,beef,lamb, and laborsinceOctober1980, later becamea vicepresidentwith SICand responsi-ble for beef and labor at New Sipco as of thespringof 1981.Knight wasa memberof the board of directors of SIPCO and SIC up until the publicoffering of April 1981.His responsibilities at New Sipcoafter April 1981were the same as his responsibilitiesat SIPCO and SIC. Theseresponsi-bilitieswere assignedto him by Copeland who,as noted above,has beenfreshmeats plants as well as rank-and-file employees87remained the same after the public sale, after the closingof Guymon and Moultrie, and after their reopening asbefore. Similarly, customers and suppliers also remainedthe same. During the hiatus, between the time that theGuymon and Moultrie plants were closed by SIPCOwhile owned by Esmark and the time they were re-opened by New Sipco while owned by SIC, which inturn was owned 65 percent by the public,managementof these plants remained on the payroll, even though itrequired certain management personnel to take vacationsand even though it required other management personnelto busy themselves at the plant doing maintenance work.Management personnel,in addition to Copeland andKnight, include Douglas Gray, executive vice presidentfor SIC, SIPCO, and New Sipco, who had been with thefreshmeats division; Charles Bedrosian, vice presidentand comptroller for SIC and SIPCO and director ofNew Sipco, who had been comptroller of fresh meats di-vision; Joseph O'Bryant, vice president of public rela-tions and marketing for SIC, SIPCO, and New Sipco,who had been president of the processed foods divisionof Swift & Companyand a memberof its board of direc-tors;Richard Jaracz, in charge of pork for SIPCO and oftheMoultrie plant, who had been with the fresh meatsdivision;R. T. Vernam, director of purchasing forSIPCO, who had been with Swift & Company; EdHeiter, director of quality assurance for SIPCO, whohad held the same office at Swift & Company; W. J.Zautke, general sales manager for SIPCO, who had heldthe same positionat Swift & Company; K. A. Nilson,general superintendent of operations for SIPCO salesunits,who had heldthe same positionat Swift & Compa-ny;H. G. Kuhlken, director of plant accounting forSIPCO, who had held the same position at Swift &Company's fresh meats division; L. D. Nye (retired)who had held a position in SIPCO's sales departmentand who had also held a similar position in Swift &Company's fresh meats division; W. D. Dillman, respon-sible for public relations, SIPCO who had been with thepublic relations department at Esmark; J.W. Swanson,director of taxes for SIPCO, who had held the same po-sition at Swift & Company; and H. W. Vincent, directorof sales unit accounting for SIPCO, who had held thesame office at Swift & Company. All or most of theseofficers had been chosen by Copeland to be a part of thenewly established SIC, SIPCO, and New Sipco group ofcompanies. Similarly, other officers presently with SIC,SIPCO, and New Sipco had previously been employedatSwift & Company. Many of the senior officers ofthese companies are on the board of directors of SIPCOand New Sipco. Although all of these officers originallycame over from Swift & Company, there has been no ex-change of personnel between SIC, SIPCO, and Newthe president and chief executiveofficer of SIPCOsinceOctober 24,1980, of SIC since January26, 1981,and of NewSipco sinceFebruary24, 1981.87Twenty-five to fifty of SIPCO's employees remainedcovered bythe Union's master agreement, while New Sipco's coverage by the masteragreement remains here in dispute. (Compare the testimonyof Copeland,Tr. 2373 and Thompson Tr. 2505, on UFCW masteragreement cover-age.) 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSipco on the one hand and Swift & Company on theother hand since April 1981. After April 1981 only onemember of the SIPCO board of directors,Roger Briggs,stillheld any position with Esmark or Swift & Company.He is only one of nine members and has no more controlthan any of the other members. Accordingly to the cred-ited testimony of John Copeland, no one from Esmark orSwift & Company has had any authority to control theday-to-day operations of SIC, SIPCO, or New SipcoafterApril 1981 nor has anyone from the latter group ofcompanies had any authority or control over the day-to-day operations at Swift & Company. No employees ofSIC, SIPCO, or New Sipcomaintainany option toreturn to Swift & Company or Esmark, nor do any offi-cers of the latter two companies have any rights to em-ployment at SIC, SIPCO, or New Sipco.At the time of the hearing,the legal department ofSIC, SIPCO, and New Sipco was composed of ThomasMcKay Jr., Bruce Thompson, and Dennis Goth. Thomp-son had been with the Esmark and Swift & Companylegal departments at one time or another in the past.Goth too had worked for Swift & Company.At the time of thehearing,the headquarters of SIC,SIPCO, and New Sipco was still located at 115 W. Jack-son Boulevard on the 7th floor88 and part of the 10th.As notedearlier,this is the same street address as Swift& Company although the latter is located in different of-fices and, in some cases, on different floors. SIPCO con-tinues to rent its office space from Swift & Company,which enjoys a favorable long-term lease and can anddoes therefore offer reasonable rental rates. SIC andSIPCO share the same telephone numbers while NewSipco does not have a Chicago listing.Besides its head-quarters in Chicago, SIC, SIPCO, and New Sipco have 5pork plants, 3 beef plants, 1 lamb plant, 71 sales and dis-tribution units, and 1 specialty plant.The laborrelationspolicies of SIC, SIPCO, and NewSipco are determined by Knight,89 but Harry Niese,90vice president of personnel, and Copeland work on suchmatters as do other officers of these companies alongwithKnight.No one from Esmark or from Swift &Company have had anything to do with labor relationsat these companies since the public sale nor have the of-ficers of SIC, SIPCO, or New Sipco had anything to dowith labor relations at Esmark or Swift & Companysince the public sale.According to Copeland, the Guymon and Moultrieplants would never have been reopened at all if it had tobe done under the master agreement.91 Rather, theywould have been sold unless a competitive contractcould be worked out. Moultrie, at the time of the hear-ing,was being operated without a contract whileGuymon, as noted above, was operating under the termsof the local agreement negotiatied with Immesote. Cope-land testified that New Sipco is saving$4 million peryear by operating the Guymon and Moultrie plants out-side the master agreement.Since the public offering,Knight has negotiated 15 or20 contracts on behalf of SIC, SIPCO, and New Sipcoincluding labor agreements covering Des Moines, Iowa;Brownwood, Texas; San Antonio, Texas; and varioussalesunits.No one connected with Esmark or with Swift& Company participated in these negotiations,nor didKnight consult with anyone from those two companiesconcering these negotiations or labor relations in generalafter April 1981.92 In fact no departments or services areshared by SIC, SIPCO or New Sipco with Esmark orSwift & Company.93Regarding the sales,SIPCO annually sells approxi-mately $1.6 billion worth of products, about $1.1 billionof which is fresh meats produced at SIPCO's and NewSipco's own facilities.The remaining$.5 billion consistsof purchased products, resold through SIPCO's salesunits, 25 percent of which is processed meats.Certain changes have occurred in the operation ofSIPCO and New Sipco since October 1980 and April1981. Thus, before October 1980 if Swift and Companydid not want its fresh meats division to sell the productsof othercompanies, it could not do so, although it didauthorize certain sales of other companies'products.Today, the amount of SIPCO's resale of other compa-nies' products is very large and its decision to sell or notto sell is independently its own. Today SIPCO has ar-rangements with a large number of producers in no wayconnected with Esmark or Swift & Company to sellprocessed meats.Thus, SIPCOcounts among its suppli-ersof processedmeats,Sunnyland,PantryPride,Peschke, Marval, Motts, and Rocco. It sells brands suchas Plantation Pride,94 American Farms,95 Tender Pride,and Cornfield and the decision to do so is its own. Theproducts consist of frankfurters, bacon, and bologna-allproducts in competition with Swift & Company's ownSwift Premium brand. SIPCO also sells turkeys, cornishhens,geese,and ducks under copacking agreements withMarval,Motts,and Rocco.Some of these agreementshad been made before and some after the public sale.SIPCO still conducts business with Swift & Company.However, whereas prior to October 1980 transactions be-tweenthe freshmeats divisionand Swift & Companywere treated by means of intracompany transfer account-ing rather than as cash accounts or accounts receivableand no charge was made because the purchase wasmerely a paper transaction after SIC, SIPCO, and NewSipco went public,transactionsbetween thenew compa-nies and Swift & Company were handled just the sameas any other transaction between Swift & Company andan independent unrelated customer.Purchases and sales98 Knight had been located on the seventh floor for 6 years while withSwift & Company In October 1980, he moved to new offices still on theseventh floor89 Knight is in charge of contract negotiations.90 Niese is in charge of labor administration and benefit programs, in-cluding pension plans81This decision was made by Knight at Guymon,Jaracz at Moultrie,and by Copeland and other key officers.92 Labor relations manuals used at SIPCO are based on the old Swift& Company manual,withmodifications as they envolve based onchanges decidedon bySIPCO management93 SIC,SIPCO,and New Sipco still purchase services from Swift &Company'sR & D Laboratory,which had always done thiswork beforethe publicsale.Thecostof this workis about S 125,000 annually,this sumhaving been arrived at through arm's-length negotiation.94 Sunnyland's trademark. SIPCO by agreement has exclusive use.95 SIPCO'sown trademarkto which Swift &Company has no rights. SWIFT INDEPENDENT CORP.between SIC,SIPCO,and New Sipco and Swift & Com-pany were thereafter handled on an accounts receivablebasis with the same carrying charges applicably chargedto strangers.After April 1981 Swift&Company sold,and today sells, the same products to SIPCO as it doesto its other customers on the same credit terms. IfSIPCO finds Swift&Company's prices too high,itwillnot buy those products.Some SIPCO sales units sell both Swift&Companyproducts and competing products.In North Carolina andSouth Carolina,for example,SIPCO today sells Swift &Company'sprocessedmeats to supermarkets whereasprior to the public sale SIPCO was permitted by Swift &Company to sell its products only to restaurants,hospi-tals,and institutions (food services).It sells Swift &Company's Butterball line while at the same time it alsosells its own brands,unlike the situation prior to April1981.Similarly, though it has the exclusive rights inthese areas to sell certain Swift&Company brands ofprocessed meats,itcan still sell competing brands, againunlike the situations prior to April 1981.In one instance SIPCO has a copacking arrangementwith Swift & Company similar to copacking arrange-ments with other companies.This one exception is in SanAntonio,Texas,where both fresh and processed meatshave been produced since 1934.Here, the plant9e thathad been owned by Swift & Company was transferredalong with the other fresh meats plants to SIPCO at thetime of its creation.Swift&Company,however,request-ed that SIPCO continue to produce certain Swift &Company products, hams,picnics,etc.,which had his-torically been produced at that site for Swift & Compa-ny. SIPCO agreed and though the employees producingthese same products are the same employees working forthe same supervisors,they are now SIPCO employees.The sales of these products are still handled as before,SIPCO selling to food service accounts;Swift & Compa-ny selling to supermarkets(retailers).The agreement,which requires SIPCO to sell raw materials to Swift &Company with SIPCO employees to process the materi-als on Swift-owned equipment and which also requiresSIPCO to turn over a certain amount of the products toSwift & Company sales units for resale,was negotiatedinitially on October 27,1980, and was renewed in Febru-ary 1981.The agreement97 appears to be a legitimatearm's-length transaction.New Sipco,which is a wholly owned subsidiary ofSIC, operates a pork plant at Moultrie and a beef plantatGuymon.It has no sales units of its own and does itsmarketing through SIPCO's sales organization. Some ofMoultrie's production is sold locally to retail stores andsome for further processing.Itsmarketing procedure hasnot changed since the public sale. Guymon produces car-cass beef.Itwas stated at the hearing that SIC would filea consolidated tax return for SIC,SIPCO,and NewSipco.96Theprocessed meat equipment remainedthe property of Swift &Company97 SIC Exh 4453AnalysisA. Procedural Questions1.The question of serviceRegarding the service of charges the record indicatedthat the original charge in Case 13-CA-21156 was filedon May 29, 1981, and named as respondents:Swift Independent Packing Company,formerlyknown as Swift & CompanySwift Independent CorporationNew Sipco, Inc.Esmark, Inc.All asalter egos,a single employer and/or jointemployers.Although the charge form does not name Swift &Company as an"Employer Against Whom Charge IsBrought,"the "Basis of the Charge" contains the follow-ing language:Swift & Company(now known as Swift Inde-pendent Packing Company) . . .The above respondentsand Swift&Company,acting in concert . . . have engaged in a plan .. .to repudiate the Master Agreement. . .to oust theCharging Party . . . and unilaterally abrogate thecollectively bargained terms and conditions of em-ployment at such plants. . . . By these actions theemployer has violated Section 8(a)(1), (3), and (5) ofthe Act.Thus, although the charge does not specifically identifySwift & Company, in box 1,a of the form as an "Em-ployer AgainstWhom Charge Is Brought" it does, infact,indicate in the body of the charge that Swift &Company is being charged with acting in concert withthose companies,identified in box l,a, who are specifical-ly charged with violating the Act.Inmy opinion, ifanyone from Swift & Company read this charge, hewould be derelict if he were to ignore it as implicatinghis company in this case.The charge indicates that the employer representativesto contact were Robert Palenchar at 55 East MonroeStreet,Chicago, Illinois, and Richard Knight, 115 WestJackson Boulevard,Chicago,Illinois.On June 2, 1981,copies of the charge were sent to Swift IndependentPacking Co.et al., c/o Robert Palenchar at the EastMonroe Street address and to Swift Independent PackingCompany,formerly known as Swift & Company, SwiftIndependent Corporation, New Sipco,Inc.& Esmark,Inc. at the Jackson Boulevard address, to the attention ofRichard Knight.At this time Palenchar was vice presi-dent of corporate affairs and personnel at Esmark andhad earlier been deeply involved in personnel mattersand in labor negotiations with the Union on behalf ofSwift & Company. Knight's position at the time and pre-viously is fully described supra.The return receipt for the copy of the charge sent totheMonroe Street address was signedby one A. Lykes,otherwise not identified. The return for the copies sent 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the Jackson Boulevard address was signed by JimMellon,similarlyunidentified.The dates of deliverywere June 3 and 5, respectively.On July 10, the complaint based on this charge issuednaming Swift&Company as joint and/or single employ-erswith and/or alter ego of the other Respondents.Swift&Company is specifically named in several allega-tions and included as one of the Respondents through-out. James Farren is specifically identified as "Vice-presi-dent of Respondent Swift" and is alleged to be a supervi-sor and agent of Respondent Swift & Company. Copiesof the complaint were mailed to Palenchar at theMonroe Street address and to Swift & Company at theJacksonBoulevard address among others.The twocopies of the complaint98 sent to the Monroe Street ad-dress were received on July 13 and 14 and signed for byA. Lykes. The copy sentto Swift & Company at Jack-son Boulevard was signedfor byK. Small onJuly 13.Subsequently,orders scheduling hearing were mailed andreturn receipts were signed at Monroe Street,again byLykes and at Jackson Boulevard by Small on behalf ofbothSIPCO and Swift & Companyon July 20.All parties filed answers to the complaint includingSwift & Company,whose answer was datedJuly 23.Swift&Company's answer denied that it was served asalleged in the complaint on June 3 by certified mail.On July 6 thecharge in Case 13-CA-21274was filedand named as respondents:Swift Independent Packing Company,formerlyknown as Swift&CompanySwift Independent CorporationNew Sipco, Inc.Swift & CompanyEsmark, Inc.Allas alter egos,a single employer and/or jointemployers.Thus,the charge in Case 13-CA-21274does,in fact,name Swift & Company as a respondent.Palenchar atthe Monroe Street address and Farren and Knight at theJackson Boulevard address were named as employer rep-resentatives to contact. On July 8,a copy of the newcharge addressed to Palenchar was received at theMonroe Street address and the receipt therefore wassigned by Small, the same individual who later signedthe return receipt for the complaint address to Swift &Company at theJackson Boulevard address onJuly 13.On July 8 also,a copy of the new charge addressed toRichard C.Knight and James Farren,SwiftIndependentPacking Company,was received at the Jackson Boule-vard address and the receipt was signed byLykes, whohad previously signed for the receipt of documents ad-dressed to Palenchar at the Monroe Street address.On August17 the complaint in Case 13-CA-21274issued.Copies of the complaint were served on Swift &Company, among others,to the attention of DonaldBussman,Esq. at the Jackson Boulevard address onAugust 18. The return receipt forthe copy ofthe com-plaint addressedto Swift & Company was signed for byJoeDoria,not otherwise identified. JoeDoria alsosigned for copies addressed to SIPCO, New Sipco, andto SIC, all at the Jackson Boulevard address.Additional papers were served on the various Re-spondentsafterAugust 17. However, the above recordof the various services convinces me that Swift & Com-pany received actual notice, if not legal notice, of thecharge and subsequent pleadings sufficient to enable it toadequately defend its position. Thus, the initial chargefully outlined the problem, and described how Swift &Company was considered to be the alter ego of the vari-ous other respondent companies and responsible for theunfair labor practice allegedly perpetrated by them. Thischarge was served on Swift & Company's alleged alteregos, in particular on Palenchar, vice president of Swift& Company's parent company. The language of thecharge, having come to the attention of Palenchar at thevery beginning, charging Esmark and its wholly ownedsubsidiary, Swift & Company, with being engaged alongwith its alter egos, or its joint employers, or as part of asingle employer with SIC, SIPCO, and New Sipco withviolating the Act, I find it impossible to believe that theparties served did not discuss this charge among them-selves-all being charged as alter egos, among otherthings-as violators of the Act. All parties having onlyrecently been totally entwined in each other's business,allhaving officers who had served on the staffs of eachother's companies, all but Esmark doing business at thesame address, how could Swift & Company not be actu-allymake aware of the content of the charge? Howcould Esmark Vice President Palenchar read this originalcharge specificallynaming Swift& Company as Es-mark's alter ego, or as a joint and/or single employerwith Esmark, as a correspondent and never advise Swift& Company, its wholly owned subsidiary, that it was soinvolved? How could Knight, on receipt of this charge,fail to discuss it with Swift & Company, named as thealter ego,etc.,of SIC, SIPCO, and New Sipco, whenSwift & Company, his prior employer, was located in thesame building, perhaps the same floor, and the chargeclearly alleged the same violations as having been com-mitted by all corporate entities together? I cannot con-clude otherwise but that Swift & Company obtainedactual notice of the content of the charge about the sametime notice was legally received by the other respond-ents, and that Swift & Company had plenty of time toorganize its defense, offer evidence, and otherwise pre-pare for the hearing which, in any event, did not occuruntil January 1982. Thus, I feel that the minor procedur-al defect in the General Counsel's processing of the casedid not in any substantial manner undermine Swift &Company's position, nor deny it due process. IndeedSwift & Company's subsequent full participation in allphases of these cases would certainly indicate otherwise.The notion to dismiss based on failure of service isdenied.98 Both were addressed to Esmark,one to the attention of Palenchar,the other to the attention of Edward J. Harrison. SWIFT INDEPENDENT CORP.4552.The 10(b) questiona.Case 13-CA-21156Respondents take the position that inasmuch as thepublic expression concerning the planned closing of theMoultrie and Guymon plants was made on June 30,1980, and the decision not to apply the master agreementwas announced in September 1980 and the charge inCase 13-CA-21156 was not filed until May 29, 1981, theallegations in the complaint concerning these mattersshould be dismissed because of the 10(b) period bar. TheGeneral Counsel and the Charging Party take the posi-tion that the 10(b) period began at the time these twoplants closed in April 1981 and that the filing of thecharge several weeks later was timely. I agree with theGeneral Counsel and the Charging Party on this point.The numerous cases cited by Respondents in support oftheir positions are clearly distinguishable on the facts.b.Case 13-CA-21274Respondent Swift & Company and Esmark take theposition that theMay 11, 1981 letter, which limitedrights of employees to transfer to other locations cov-ered by the master agreement was not a violation in itselfbut was "merely the consequence of or the enforcementof a decision made and communicated to the Union inJune 1980." These respondents claim that the June 1980announcement was made more than 6 months prior tothe filing of Case 13-CA-21274 and that therefore thefiling of the charge was barred by the 10(b) provision.The General Counsel and Charging Party, however, takethe position that the 10(b) period did not begin to rununtil the May 11, 1981 notice issued so that the filing ofthe charge was timely. Once again, I find the cases citedby Respondents in support of their positions easily distin-guishable. Consequently, all motions to dismiss based onSection 10(b) are denied.B.Merits of the Casesship passed to a new set of owners through their pur-chase of SIC stock. The question at that point became,"Are the new owners bound to the old Teamster agree-ment or are they not?" The General Counsel and Charg-ing Party replied in the affirmative, Respondents arguedto the contrary.None of the cases cited by the parties and none that Ihave independently analyzed are factually on all fourswith the instant case. The General Counsel and ChargingParty have cited a number of cases falling within thestock transferline.99But these cases appear to deal withsituations where a single on-going corporate entity had amajority of its stock sold or transferred during the con-tinued operations of the same corporation. The instantcase, on the other hand, involves the incorporation of anentirely new and independent company with the issuanceof new stock and the sale of a majority of that stock tothe public; to new owners completely independent of theprevious owners. In light of these facts, I conclude thatthe instant case is governed more properly by the hold inNLRB v. Burns Security Services,406 U.S. 272 (1972).The Supreme Court inBurns,might well have heldthat the existence of a valid collective-bargaining agree-ment between a labor organization representing the em-ployees of a predecessor company and that company issacrosanct and inviolable and that any purchaser of thatcompany must be bound to the terms and conditions ofemployment contained in the existing labor agrementwon for those employees through the collective-bargain-ing process. In short, the Supreme Court might wellhave said, "let the buyer beware," as it must be withregard to all other aspects of such a purchase-the con-dition of the buildings and equipment and the economicstate of the business. Indeed, the Charging Party wouldhave it so. The Supreme Court inBurns,however, rec-ognized other considerations that had to be weighedalong with the rights of employees covered by the exist-ing collective-bargaining agreement and of the partiesthereto. Specifically, the Court (406 U.S. at 287 to 291)stated:1.Case 13-CA-21156Analysis of the background facts and of the circum-stances existing in 1980 convinces me that the reorgani-zation initiated in April of that year and Esmark's deci-sions to divest itself of the energy segment and of thefresh meats division of Swift & Company were economi-cally motivated. The subsequently offered ESOP propos-alwas, in my estimation, made in good faith and its re-jection eventually gave rise necessarily to new plans:first to sell the fresh meats division as a unit to yet un-known buyers, and later to sell the fresh meats divisionby means of a public offering, both plans conceived outof economic considerations free of antiunion animus.Indeed, throughout the planning of the ESOP offer andthe eventual subsequent public offering, the Union wascontinually kept informed of progress made toward di-vestiture of the fresh meats division and the creation ofthe new independent companies.When the public offering was made and Esmarkceased to be the sole owner of SIPCO and became in-stead a minority holder of SIPCO through SIC, owner-We also agree with the Court of Appeals thatholding either the union or the new employerbound to the substantive terms of an old collective-bargaining contract may result in serious inequities.A potential employer may be willing to take over amoribund business only if he can make changes incorporate structure, composition of the labor force,work locations, task assignment, and nature of su-pervision.Saddling such an employer with theterms and conditions of employment contained inthe old collective-bargaining contractmay makethese changes impossible and may discourage andinhibit the transfer of capital. On the other hand, aunion may have made concessions to a small or fail-ing employer that it would be unwilling to make toa large or economically successful firm. The con-gressional policy manifest in the Act is to enable theparties to negotiate for any protection either deems99 E.g.,Hendricks-Miller Typographic Co.,240 NLRB 1082 (1979);To-pinkas' Country House,235 NLRB 72 (1978). 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDappropriate, but to allow the balance of bargainingadvantage to be set by economic power realities.Strife is bound to occur if the concessions that mustbe honored do not correspond to the relative eco-nomic strength of the parties.Inmany cases, of course, successor employerswill find it advantageous not only to recognize andbargain with the union but also to observe the pre-existingcontract rather than to face uncertainty andturmoil.Also, in a variety of circumstances involv-ing a merger, stock acquisition, reorganization, orassets purchase, the Board might properly find as amatter of fact that the successor had assumed theobligationsunder the old contract. Cf.OilfieldMaintenanceCo.,142 NLRB 1384 (1963).Such aduty does not, however,ensue as amatter of lawfrom the mere fact that an employer is doing thesame work in the same place with the same employ-ees as his predecessor, as the Board had recognizeduntil its decision in the instant case. See cases citedsupra, at 184. We accordingly set aside the Board'sfinding of an 8(a)(5) unfair labor practice insofar asit rested on a conclusion that Burns was required tobut did not honor the collective-bargainingcontractexecutedby Wackenhut.In my opinion, the Supreme Court's concern that sad-dling a new employer with a predecessor's old collec-tive-bargaining contract might discourage or inhibit thetransfer of capital has application to the facts containedin the instant case. Respondents SIC, SIPCO, and NewSipco freely admit that if Moultrie and Guymon hadbeen forced to operate under the master agreement, theywould not have been opened at all because they werenot economically viable plants when operating under theagreement. I find that underBurns,SIC, SIPCO, andNew Sipco are not bound by the master agreement. As itis, the Union and Respondents, as conceded successors,are free to negotiate new terms and conditions of em-ployment more acceptable, if not totally satisfactory, toboth sides.The complaint in Case 13-CA-21156 alleges that Re-spondents Esmark, Swift & Company, SIC, SIPCO, andNew Sipco Inc. are and have been at all times material asingle-integrated business enterprise, a single and/or jointemployer, and alter egos. I take the term "at all timesmaterial" to mean the dates listed in paragraphs XII andXIII, the dates when the unfair labor practices allegedlyoccurred.Regarding these dates, it is alleged that onApril 17 Respondent collectively closed the Moultrieand Guymon plants and terminated the employment ofemployees at those plants in order to avoid its obliga-tions under the 1979-1982 master agreement in violationof Section 8(a)(1) and (3) of the Act. I find, however,that Esmark closed these plants in anticipation of, and asone of several steps to be taken in its overall lawful planto completely divest itself of control of the fresh meatspart of its holding i o o and as a transitional step in the100 Esmark's role as a minority stockholder does not affect this deci-sioncreation of an entirely new set of companies-SIC,SIPCO, New Sipco-publicly owned and independent ofitself and its subsidiaries. Inasmuch as the closing of theMoultrie and Guymon plants was not unlawfully moti-vated nor in violation of the Act, I find that the organi-zational interrelationship among the various corporateentities at this time, April 17, is immaterial.The complaint further alleges that on May 4 Respond-ent reopened the Moultrie plant; that on May 14 they re-opened the Guymon plant; that since about April 30 Re-spondents have unilaterally refused to adhere to andapply the terms and conditions of the master agreementatMoultrie and Guymon; and that by these collectiveacts Respondents have violated Section 8(a)(1) and (5) ofthe Act.Analysis of the facts clearly indicates that by May 4and 14, indeed as of the the end of April, all arrange-ments for the final separation of SIC, SIPCO, and NewSipco from its previous owner Esmark and from Es-mark's subsidiary Swift & Company had been completed.Neither Esmark nor Swift & Company can be consideredthe alter ego of SIC, SIPCO, or New Sipco because thelatter three, as of the critical dates, could in no way beconsidered a disguised continuation of the former, if infact, they' ° 1 ever could be. The splitting off of the freshmeats division was openly accomplished through its saleto a newly created corporate entity, publicly owned.Following the separation and public sale, SIC, SIPCO,and New Sipco became a separate entity or set of entitiesmanaged by individuals who had broken all ties withEsmark, and with Swift & Company as well as their op-erations and business purposes. SIPCO and New Sipco'soperation, i.e., the production, processing, and sale offresh meats and related products, though similar, to somedegree, to their operations before SIPCO's separationfrom Esmark and Swift & Company, were by May 4 nolonger subject to either control or review by Esmark orits subsidiary Swift & Company. Similarly, the businesspurpose of SIC, SIPCO, and New Sipco, i.e., obtaining afairreturnon investments through these operations,became the concern of the officers, directors, and ownersof the new company, no longer subject to the control orreview of the officers, directors, or owners of Esmark orSwift& Company. By May 4 the officers of SIC,SIPCO, and New Sipco were responsible solely to theirown boards of directors and to their own stockholders, agreat majority of whom had no connection whatsoeverwith either Esmark or Swift & Company. Though mostof the equipment and real property in use at SIC,SIPCO, and New Sipco locations as of May 1981 hadalsobeen used by SIPCO when it was owned byEsmark, this fact is a natural consequence of the sale ofthe equipment and property to the new corporations andin any event is not controlling.' 02 Similarly, many of thecustomers and suppliers of the new operating companiesare the same, but, on the other hand, new ones havebeen added and the system of servicing has been101 Contrary to other findings, it is quite apparent that after the publicsale, SIC, SIPCO, and New Sipco operatedas a singleentity insofar asthe matters have involved are concerned1°2John Fender Electric Co,244 NLRB 957 (1979) SWIFT INDEPENDENT CORP.changed to a large degree. All in all, and with particularemphasis on the change in ownership, I conclude that asof the critical dates in May SIC, SIPCO, and New Sipcowere not the alter ego of Esmark or of Swift & Compa-ny.Regarding the allegation that SIC, SIPCO, and NewSipco were collectively on May 4 and 14 a single-inte-grated enterprise or joint employer with Esmark andwith Swift & Company, it should be recognized that toprove thisallegationthe General Counsel would have toshow that the two latter corporations shared commonmanagement,interrelations of operations,and ownershipas well as centralized control of labor relations with SIC,SIPCO, New Sipco on the dates in question. The recordindicates, however, and I fmd that none of these indiciawere present on those dates or subsequently. Esmark'sand Swift & Company'stosofficers and directors re-mained primarily the same after disposition of the freshmeats businessas they had been before, but they nolonger had control or right of review over the operationsnor over the labor relations of the new corporation.Whereas before the sale, Esmark controlled 100 percentof SIPCO, and before SIPCO's existence,100 percent ofSwift & Company's fresh meats division, after the saleEsmark only another minority stockholders with nomore control over the new corporation than any otherminority stockholder relative to the number of sharesheld. I conclude, therefore, that Esmark and Swift &Company as of May 4 and 14 were not single enterprisesnor joint employer with SIC, SIPCO, or New Sipcowhen the latter opened up the Guymon and Moultrieplants and refused to apply at those times the provisionsof the master agreement. Indeed, I fmd that neitherEsmark nor Swift & Company played any part in the de-cisionof SIC, SIPCO, and New Sipco to open thoseplants and to refuse to apply the master agreement. Con-sequently, I find that neither Esmark nor Swift & Com-pany violated Section 8(a)(1) and (5) in this respect.Ihave found that SIC, SIPCO, and New Sipcobecame totally independent of Esmark and Swift & Com-pany at the time of the public stock sale in April. At thattime SIPCO and New Sipco became successors to thefresh meats division of Swift & Company and to SIPCOwhen it was the transitional entity, both having been pre-viously owned 100 percent by Esmark. When SIPCOandNew Sipco became successors under the newowners, they were free to implement initial conditions ofemployment, subject to later negotiations with the bar-gaining representative of their employees.When NewSipco interviewed and hired employees to work at Moul-trie and Guymon, it carefully advised these employeesthat they would be working for an entirely new corpora-tion under working conditions other than those providedfor in the master agreement previously in effect at thoseplants.The applicants were free to accept work underthese new conditions or to reject the offer. As it turnedout most of the prior employees of Esmark's SIPCO ac-103Management personnel of the processed meats division and of theold Swift & Company remained in place to manage the new Swift &Company while management personnel of the fresh meats division ofcourse moved on to manage SIC, SIPCO,and New Sipco.457cepted New Sipco's new conditions of employment andit is patently clear that if they had not done so or hadinsisted on the application of the master agreement, theywould not have been hired. Thus, until a substantialnumber of the old employees accepted the new terms,the employer could not be certain that the Union wouldbe representing a majority of them. Under these circum-stances New Sipco was within its rights as a successor toestablish initialworking conditions and not be saddledwith the master agreement.104 SIC, SIPCO, and NewSipco therefore did not violate Section 8(a)(1) and (5) inthis respect, as alleged.Inasmuch as I have found that neither Esmark norSwift & Company were alter egos of nor operating as asingle enterpriseor joint employer with, SIC, SIPCO, orNew Sipco after April 1981, and inasmuch as there is noevidence that anyone still connected with Esmark orSwift & Company participated in the negotiations withLocal 340, which resulted in the May 6, 1981 contractbetween the local and New Sipco, I shall recommenddismissal of allegations XIII(d) as it refers to Esmark andSwift & Company. The record evidence, however, indi-cates that historically the International Union had beenrecognized as the sole and exclusive collective-bargain-ing representative for the employees at the Guymonplant.When New Sipco became the successor employer,a duty devolved on it to recognize and bargain with thatUnion concerning the wages, hours, and working condi-tions of employees in that unit. It chose, however, to cir-cumvent this duty and to enter into negotiations withLocal 340, executing with it a labor agreement on May6. It should have been apparent to management at NewSipco that the Union could not logically claim the lawfulapplication of the master agreement to Guymon andMoultrie as it had been doing consistently for at least amonth prior to May 6 and at the same time acquiesce inor "give its blessing" to the negotiations on the locallevel between Local 340 and New Sipco. I fmd that SIC,SIPCO, and New Sipcolos violated Section 8(a)(1) and(5) through the decision of Copeland and Knight to haveNew Sipco negotiate directly with Local 340 rather thanwith the Union.I have found that Swift & Company and Esmark, as ofthe date of the publicsale,no longerhad any controlover SIC, SIPCO, or New Sipco, that they were notalter egos of, or single, or joint employers with SIC,SIPCO, or New Sipco but that the latter three corpora-tionswere completely independent of the former two.This being the case, SIPCO no longer had any rightafter the April public sale to transfer its employees fromthe Tampa facility to Swift & Company-owned facilities.Likewise, because I have found that SIC, SIPCO, andNew Sipco were free to establish initial terms and condi-tions of employment at Moultrie and Guymon followingthe public sale, and did so by deciding not to apply themaster agreement at those facilities, they were likewisefree on May 11 to limit the transfer rights of employees104NLRBv.Burns Security Service,supra.'05The integrated operation of these three entities indicate that forpurposes of this decision they should be considered a single employingenterprise. 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the closed Tampa facility to other facilities then cov-ered by the master agreement since much transfer rightsvested solely by virtue of the application of the masteragreement,and these rights were limited therein to facili-tiescoveredby themaster agreement,in accordancewith the seniority provisions covering master agreementemployees.Consequently,I recommend that Case 13-CA-21274 bedismissed in its entirety.CONCLUSIONS OF LAW1.Respondent Employers are employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Neither Esmark nor Swift & Company is an alterego of SIC, SIPCO, or New Sipco, Inc.4.Neither Esmark nor Swift & Company is a joint em-ployer with SIC, SIPCO, or New Sipco, Inc.5.Neither Esmark nor Swift & Company comprises asingle enterprise with SIC, SICPO, or New Sipco, Inc.6.SIC, SIPCO, and New Sipco, Inc. constitute asingle integrated enterprise and are joint employerswithinthe meaningof the Act.7.At all times material, United Food and CommercialWorkers International Union, AFL-CIO-CLC has beenthe exclusive collective-bargainingrepresentative of theemployees previously covered by the 1979-1982 masteragreement at Moultrie,Georgia,and Guymon,Oklaho-ma.8.The Guymon,Oklahoma plant unit and the Moul-trie,Georgia plant unit described in the 1979-1982master agreement,each constitute a unit appropriate forthe purpose of collective bargaining within the meaningof Section9(b) of the Act.9.The employees of New Sipco,Inc., currently em-ployed at the Moultrie,Georgia,and Guymon,Oklaho-ma plants are no longer coveredby the 1979-1982master agreement.10.By recognizing and bargaining with and executinga contract or authorizing the same withLocal Union340, United Food and Commercial Workers InternationalUnion,AFL-CIO-CLC as theexclusive collective-bar-gaining representative of the employees at the Guymon,Oklahoma plant,SIC, SIPCO,and New Sipco,Inc. vio-lated Section 8(a)(1) and(5) of the Act.11.The aboveunfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of theAct.REMEDYHaving found that Respondents SIC, SIPCO, andNew Sipco,Inc. have engaged in certainunfair laborpractices, I shallrecommendthat they be ordered tocease anddesist therefrom and to take certain affirmativeaction to effectuate the policies of the Act.[RecommendedOrder omitted from publication.]